        Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 1 of 125




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2  kwesley@bgrfirm.com
   Eric C. Lauritsen (State Bar No. 301219)
 3  elauritsen@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles, California 90067
   Telephone: (310) 274-7100
 5 Facsimile: (310) 275-5697
 6 Attorneys for Plaintiff
   ATARI INTERACTIVE, INC.
 7
 8
 9                                  UNITED STATES DISTRICT COURT
10         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
11
12 ATARI INTERACTIVE, INC.,,                        Case No. 3:19-cv-00264-WHO
13                     Plaintiff,                   The Hon. William H. Orrick
14               vs.                                NOTICE OF ERRATA TO
                                                    COMPLAINT
15 OOSHIRTS, INC.,,
                                                    Judge: Hon. William H. Orrick
16                     Defendant.
                                                    Trial Date: None Set
17
18
19
20
21
22
23
24
25
26
27
28
     1189671.1                                                       Case No. 3:19-cv-00264-WHO
                                            NOTICE OF ERRATA
        Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 2 of 125




 1               TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2 RECORD:
 3               PLEASE TAKE NOTICE that the complaint in this action (Docket #1)
 4 contained an error insofar as the exhibits referenced therein were not in fact
 5 attached.
 6               A corrected version of the complaint, together with the exhibits, is attached
 7 hereto as Exhibit A.
 8 DATED: January 22, 2019                     BROWNE GEORGE ROSS LLP
 9                                                Keith J. Wesley
                                                  Eric C. Lauritsen
10
11
12                                             By:        s/ Eric C. Lauritsen
13                                                        Eric C. Lauritsen
                                               Attorneys for Plaintiff
14                                             ATARI INTERACTIVE, INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1189671.1
                                                     -1-                  Case No. 3:19-cv-00264-WHO
                                             NOTICE OF ERRATA
Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 3 of 125




          EXHIBIT A
      Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 4 of 125




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2 kwesley@bgrfirm.com
   Eric C. Laurrtsen~State Bar No. 301219)
 3 elauritsen@bgr irm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles,  California 90067
 5 Telephone: (310)  274-7100
   Facsimile:(310)275-5697
 6
   Attorneys for Plaintiff
 7 ATARI INTERACTIVE,INC.
 8                      UNITED STATES DISTRICT COURT
 9         NORTHERN DISTRICT OF CALIFORNIA,SAN FRANCISCO DIVISION
10
11                                           Case No.
12                                           COMPLAINT FOR:
13                                           (1) TRADEMARK
14                                               INFRINGEMENT AND
                                                 COUNTERFEITING [15 U.S.C.
15                                               §1114];
                                             (2) COPYRIGHT
16                                               INFRINGEMENT [17 U.S.C.
                                                 §§101 et seq.];
17                                           (3) TRADEMARK DILUTION [15
18                                               U.S.C. §1125(c)];
                                             (4) FALSE DESIGNATION OF
19                                               ORIGIN [15 U.S.C. §1125(a)];
                                             (5) COMMON LAW UNFAIR
20                                               COMPETITION;
21                                           (6) CONTRIBUTORY
                                                 TRADEMARK
22                                               INFRINGEMENT;
                                             (7) CONTRIBUTORY
23                                               COPYRIGHT
                                                 INFRINGEMENT;
24                                           (8) VICARIOUS TRADEMARK
25                                               INFRINGEMENT;
                                             (9) VICARIOUS COPYRIGHT
26                                               INFRINGEMENT;
27                                           DEMAND FOR JURY TRIAL
28
     1183174.1

                                     COMPLAINT
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 5 of 125




 1         Plaintiff Atari Interactive, Inc.("Atari"), as and for its complaint against
 2 ~~ defendant Ooshirts, Inc. ("Ooshirts"), alleges as follows:
 3                                        PARTIES
 4           1.   Atari is a Delaware corporation with its principal place of business in
 5 ~ ~ New York, New York.
 6         2.     Atari is informed and believes, and thereon alleges, that Ooshirts is a
 7 California corporation with its principal place of business in Fremont, California.
 8                             JURISDICTION AND VENUE
 9         3.     This Court has subject matter jurisdiction over this action pursuant to
10 28 U.S.C. sections 1331 and 1338 because the action arises under the federal
11 Copyright Act and Lanham Act. See 17 U.S.C. §§ 101, et seq.; 15 U.S.C. §§ 1051,
12 et seq. This Court also has supplemental jurisdiction pursuant to 28 U.S.C.
13 sections 1367 and 1338(b).
14         4.     Venue in this district is proper under 28 U.S.C. section 1391 because
15~ Ooshirts is subject to personal jurisdiction here and Atari has suffered injury here.
16         5.     This Court has personal jurisdiction over Ooshirts because, upon
17 information and belief, Ooshirts maintains its principal place of business in
18 California, and specifically within this judicial district. This Court also has personal
19 jurisdiction over Ooshirts because Ooshirts regularly markets and sells goods,
20 including the goods at issue in this case, to customers in California.
21                              GENERAL ALLEGATIONS
22         A.     Atari Is an Iconic Video Game Brand.
23        6.      Atari is one of the most famous video game brands in history. Founded
24 in the early 1970s in California, Atari became the pioneer in the video game
25 industry during the 1970s and continuing into the 1980s, developing and releasing
26 (a) home video consoles — e.g., the Atari 2600 —that set new standards in design and
27 function, and(b) a series of hit games — e.g., Pong,Breakout, Asteroids, and many
28 others.
      Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 6 of 125




 1         7.    Atari became known to relevant consumers and the public at large by
 2 its inherently distinctive trade name, as well as its inherently distinctive A-shaped or
 3 "Fuji" logo design. The Atari name and logo are depicted immediately below.
 4
 5
 6
 7
 8
 9
                                      ~        ~
10
11
12         8.    Atari has continued to market, promote, license, and sell products,
13 including a catalog of more than 200 well-known games, worldwide under the Atari
14 name and logo for over four decades.
15.       9.     Video garners new and old recognize and revere Atari's place as a very
16 well-known and iconic pioneer of the video game industry.
17         10.   Atari has expanded into amulti-platform, global interactive
18 entertainment company, adapting many of its classic games for online platforms
19 such as Facebook, smartphones, and tablets.
20         11.   Atari has developed, promoted, and distributed new interactive
21 entertainment and products, including a new VCS console (modeled offthe design
22 of the original 2600 unit) that is currently being promoted and pre-sold on Indiegogo
23 and that has already raised more than $2.5 million in a matter ofdays.
24         12.   Atari has an active licensing business through which Atari has extended
25 its brand into other media, merchandising, and publishing categories.
26         13.   The Atari name, logo, and classic video games are valuable intellectual
27 property owned by Atari. Atari therefore obtained registrations with the United
28 States Patent and Trademark Office for many of its trademarks and registrations


                                             -2-
       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 7 of 125




  1 with the United States Copyright Office for many of its copyrighted works.
 2                a.    Through commercial use and contractual agreements with its
 3                      predecessors-in-interest, Atari is the owner of USPTO
 4                      Registration No. 4,214,210 for the ATARI name and logo used
 5                      in connection with, among other things,"printed matter, namely
 6                      posters, stickers" and "articles of clothing"; and Atari is the
 7                      owner of USPTO Registration No. 4,324,638 for the PONG
 8                      name used in connection with, among other things "printed
 9                      matter, namely posters, stickers" and "articles of clothing."
10                      Appended hereto as E~ibits 1 and 2 are true and correct copies
11                      of the aforementioned trademark registrations.
12                b.    Through contractual agreements with its predecessors-in-interest,
13                      Atari is the owner of multiple copyright registrations for, among
14                      others, the following video games, including the visual elements
15                      thereof: Pong, Missile Command,Adventure, Breakout, and
16                      YaYs'Revenge.
17 ;              c.    Through extensive and continuous promotion and sales,
18 '                    unsolicited press, and word of mouth, Atari owns common law
19                      rights in various trademarks and trade dress, including the Atari
20                      name and logo, the Pong, Missile Command,Adventure,
21                      Breakout, and YaYs'Revenge names and graphics, and the
22                      overall look and feel of the Atari 2600 game console and
23                     joystick.
24         B.     Ooshirts Knowingly Infringes Upon Atari's Intellectual Property
25                Rights by Creating, Manufacturing, and Distributing Large
26                Quantities of Counterfeit Atari Clothing and Printed Material.
27          14.   Ooshirts runs the website www.teechip.com, which invites visitors to
28 upload designs for printing on a variety of apparel and other merchandise —from t-


                                             -3-
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 8 of 125




 1 shirts and sweaters to mugs and posters —which Ooshirts then offers for sale. If a
 2 visitor to the site orders a product, Ooshirts makes, ships, and processes the payment
 3 for the product. Ooshirts then splits the profits with the person who originally
 4 uploaded the design.
 5         15.    Ooshirts is advertising, marketing, creating, displaying, offering for
 6 sale, selling, distributing, and profiting from massive quantities of counterfeit Atari
 7 products. Many ofthe counterfeit products incorporate exact replicas ofthe
 8 registered ATARI trademark(name and logo)on products in the classes for which
 9 the marks are registered. Other counterfeit products incorporate easily identifiable
10 depictions ofthe Atari 2600 console and joystick with the distinctive red button. A
11 few examples are depicted below. Many more are shown in E~ibit 3.
12
13                                              ;~ ..
14
15
16
17
18
19
20
21
22
23
24
                 ATARI
25
26
27
28


                                             C!
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 9 of 125




 1
 2
 3
 4
 5
 h
 7
 8
 9         16.   In addition, Ooshirts is advertising, marketing, creating, displaying,
10 offering for sale, selling, distributing, and profiting from products incorporating
11 copyrighted works owned by Atari. A few examples are depicted below. Many
12 more are shown in E~ibit 3.
13
14     MISSILE COMMAND                 ADVENTURE                                PONG
15
                                             -~~~-
16
             t~ ~---.                            ~~
17                                               ~ ~~
                !~
18              ~~°.t ==
                                                       Y


19
20                                     .l
                                            °,
                                                           ~
21
22                 YAKS'REVENGE                            BREAKOUT
23
                                                           ~.~
24                                                          i--~_ # ~-; - ~~
25                                                                             _~
26                         YARs~~~
2~
~g


                                                 -J-
      Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 10 of 125




  1         17.   Ooshirts' infringement is knowing and willful, as evidenced by(a) the
 2 sheer quantity of different counterfeit designs being sold by Ooshirts,(b)the exact
 3 duplication of a variety of iconic Atari designs, and (c) Ooshirts' pattern and
 4 practice of infringing upon the intellectual property rights of well-known brands.
 5         18.    Ooshirts has profited from its unauthorized use of Atari's intellectual
 6 property through the sale of the infringing goods, and Ooshirts' infringement has
 7 harmed Atari by cheapening and diluting the Atari brand, diverting profits from the
 8 sale of authentic Atari goods, and causing Atari to lose profits and licensing fees
 9 from the authorized use of its intellectual property.
10                             FIRST CLAIM FOR RELIEF
11                    (Trademark Infringement and Counterfeiting)
12         19.    Atari re-alleges and incorporates herein by reference each and every
13 ~ allegation set forth above.
14         20.    Atari is the owner ofthe registered ATARI and PONG trademarks for
15 ~ the categories of goods on which Ooshirts is using the trademarks, as well as
16 registered trademarks for the MISSILE COMMAND,BREAKOUT,and YARS'
17 REVENGE names (collectively, the "Atari Trademarks").
18         21.    The Atari Trademarks are valid, protectable marks.
19         22.    Ooshirts is advertising, marketing, creating, displaying, offering for
20 sale, selling, distributing, and profiting from products incorporating the Atari
21 Trademarks or nearly identical variations thereof.
22         23.    Ooshirts' use of the Atari Trademarks is likely to cause confusion
23 among ordinary purchasers as to the source of the goods.
24         24.    Atari has never consented to Ooshirts' use of its trademarks.
25         25.    Ooshirts infringed upon the Atari Trademarks and engaged in
26 trademark counterfeiting willfully.
27         26.    As a proximate result ofthe unfair advantage accruing to Ooshirts from
28 using confusingly similar marks and deceptively trading on Atari's goodwill,
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 11 of 125




  1 ~~ Ooshirts has made substantial sales and profits in amounts to be established
 2 according to proof.
 3         27.    As a proximate result of the unfair advantage accruing to Ooshirts from
 4 using similar or quasi-similar marks and deceptively trading on Atari's goodwill,
 5 Atari has been damaged and deprived of substantial sales and has been deprived of
 6 the value of its trademarks as commercial assets, in amounts to be established
 7 ~ ~ according to proof.
 8         28.    Unless restrained by the Court, Ooshirts will continue to infringe
 9 I I Atari's trademarks. Pecuniary compensation alone will not afford Atari adequate
10 relief for the damage to its trademarks and brand. In the absence of injunctive relief,
11 consumers are likely to continue to be mistaken or deceived as to the true source,
12 origin, sponsorship, and affiliation of Ooshirts and their purported goods.
13         29.    Ooshirts' acts were committed, and continue to be committed, with
14 ~ actual notice of Atari's exclusive rights and with the intent to cause confusion, to
15 cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
16 associated with Atari and its products. Pursuant to 15 U.S.C. section 1117, Atari is
17 therefore entitled to recover three times its actual damages or three times Ooshirts'
18 profits, whichever is greater, together with its attorneys' fees. Atari is also entitled
19 to statutory damages of $2 million per registered mark. In addition, pursuant to 15
20 U.S.C. section 1118, Atari is entitled to an order requiring destruction of all
21 infringing products and promotional materials in Ooshirts' possession.
22                            SECOND CLAIM FOR RELIEF
23                               (Copyright Infringement)
24         30.    Atari re-alleges and incorporates herein by reference each and every
25 allegation set forth above.
26         31.    Atari has complied in all respects with the copyright laws ofthe United
27 States, 17 U.S.C. §101 et seq., and has secured the exclusive rights and privileges in
28 and to the original expression in the following copyrighted works that have been


                                              -7-
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 12 of 125




  1 ~~ duly registered with the U.S. Copyright Office: Pong, Missile Command,Adventure,
 2 ~~ Breakout, and Yars'Revenge.
 3          32.    Ooshirts had access to Atari's copyrighted works as established by,
 4 among other things,(a) the widespread availability of pictures of Atari-made or
 5 Atari-licensed products incorporating those copyrighted works,(b)the fact that
 6 Atari's copyrighted games are well known in the industry and in the public,(c) the
 7 striking similarity between the expression used on the infringing goods and the
 8 expression in Atari's copyrighted works, and (d)the fact that Ooshirts affirmatively
 9 advertises the infringing goods through the use ofthe Atari trade name.
10         33.     Ooshirts infringed Atari's copyrights by advertising, marketing,
11 creating, displaying, offering for sale, selling, distributing, and profiting from
12 products incorporating protectable expression taken from Atari's copyrighted works
13 without Atari's permission.
14         34.    Ooshirts infringed Atari's copyrights willfully.
15         35.    Atari is entitled to actual damages and Ooshirts' profits, in an amount
16 ~ to be proven at trial.
17         36.    Alternatively, Atari is entitled to statutory damages in an amount no
18 ~ less than $150,000 per copyright.
19         37.    Ooshirts' acts have caused and will continue to cause irreparable harm
20 ~ to Atari unless restrained by this Court. Atari has no adequate remedy at law.
21 Accordingly, Atari is entitled to an order enjoining and restraining Ooshirts and all
22 those acting in concert with Ooshirts, during the pendency ofthis action and
23 permanently thereafter, from manufacturing, distributing, importing, exporting,
24 marketing, offering for -sale, or selling copies or substantially similar copies of
25 Atari's copyrighted works.
26                             THIRD CLAIM FOR RELIEF
27                                 (Trademark Dilution)
28         38.    Atari re-alleges and incorporates herein by reference each and every
      Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 13 of 125




  1 allegation set forth above.
 2          39.   The ATARI and PONG trademarks are widely recognized by the
 3 general consuming public of the United States.
 4          40.   Ooshirts' unauthorized use ofthe ATARI and PONG trademarks has
 5 ~~ the effect of tarnishing and blurring Atari's authentic trademark.
 6          41.   Atari is entitled to recover damages and/or Ooshirts' profits in an
 7 II amount to be determined at trial.
 8          42.   Atari is entitled to an order preliminarily and permanently enjoining
 9 Ooshirts from using its trademarks in the future.
10          43.   Because Ooshirts has willfully intended to cause dilution of Atari's
11 trademarks, Atari is further entitled to recover its costs of suit and reasonable
12 attorney's fees pursuant to 15 U.S.C. sections 1117 and 1125(c)(2).
13                            FOURTH CLAIM FOR RELIEF
141                                (False Designation of Origin)
15          44.   Atari re-alleges and incorporates herein by reference each and every
16 ~ allegation set forth above.
17          45.   The Atari Trademarks, as well as the overall look and feel of Atari's
18 2600 console and joystick (the "2600 trade dress"), are inherently distinctive and
19 have also acquired secondary meaning through extensive promotion and sales, over
20 unsolicited press, and word of mouth for over four decades.
21          46.   Ooshirts is advertising, marketing, creating, displaying, offering for
22 sale, selling, distributing, and profiting from products incorporating the Atari
23 Trademarks and the 2600 trade dress or nearly identical variations thereof.
24          47.   Ooshirts' use of the Atari Trademarks and the 2600 trade dress is likely
25 to cause confusion among ordinary purchasers as to the source ofthe goods.
26          48.   Atari has never consented to Ooshirts' use of its trademarks or trade
27 dress.
28          49.   Ooshirts infringed upon Atari's trademarks and trade dress willfully.
      Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 14 of 125




  1        50.    As a proximate result of the unfair advantage accruing to Ooshirts from
 2 using similar or quasi-similar marks and trade dress and deceptively trading on
 3 Atari's goodwill, Ooshirts has made substantial sales and profits in amounts to be
 4 established according to proof.
 5         51.    As a proximate result ofthe unfair advantage accruing to Ooshirts from
 6 using confusingly similar marks and trade dress and deceptively trading on Atari's
 7 goodwill, Atari has been damaged and deprived of substantial sales and has been
 8 deprived ofthe value of its trademarks as commercial assets, in amounts to be
 9, established according to proof.
10         52.    Unless restrained by the Court, Ooshirts will continue to infringe
11 ~ Atari's trademarks and trade dress. Pecuniary compensation alone will not afford
12 Atari adequate relief for the damage to its trademarks, trade dress, and brand. In the
13 absence of injunctive relief, consumers are likely to continue to be mistaken or
14 deceived as to the true source, origin, sponsorship, and affiliation of Ooshirts and
15 their purported goods.
16         53.    Ooshirts' acts were committed, and continue to be committed, with
17 actual notice of Atari's exclusive rights and with the intent to cause confusion, to
18 ~ cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
19 associated with Atari and its products. Pursuant to 15 U.S.C. section 1117, Atari is
20 therefore entitled to recover three times its actual damages or three times Ooshirts'
21 profits, whichever is greater, together with its attorneys' fees. Atari is also entitled
22 to statutory damages of $2 million per registered mark. In addition, pursuant to 15
23 U.S.C. section 1118, Atari is entitled to an order requiring destruction of all
24 infringing products and promotional materials in Ooshirts' possession.
25                             FIFTH CLAIM FOR RELIEF
26                          (Common Law Unfair Competition)
27         54.   Atari re-alleges and incorporates herein by reference each and every
28 allegation set forth above.


                                             -10-
      Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 15 of 125




  1        55.      Ooshirts' unauthorized use of Atari's trademarks and trade dress is
 2 ~~ likely to cause consumer confusion as to the source, origin, sponsorship, and
 3 ~~ association of Ooshirts' products.
 4         56.      Atari has been, and will continue to be, damaged and irreparably
 5 harmed by the actions of Ooshirts unless Ooshirts is enjoined by this Court.
 6         57.      Atari is entitled to recover damages and/or Ooshirts' profits in an
 7 amount to be determined at trial.
 8         58.      Atari is informed and believes, and thereon alleges, that Ooshirts
 9 committed the foregoing acts with the intention of depriving Atari of its legal rights,
10 with oppression, fraud, andlor malice, and in conscious disregard of Atari's rights.
11 Atari is therefore entitled to an award of exemplary and punitive damages,
12 ~ according to proof.
13                               SIXTH CLAIM FOR RELIEF
14               (Contributory Trademark Infringement and Counterfeiting)
15         59.      Atari re-alleges and incorporates herein by reference each and every
16 allegation set forth above.
17         60.      Ooshirts has been and continues to be aware of —and has been and
18 continues to contribute to —the infringement of Atari's trademarks and the use of
19 counterfeit Atari products on its site. The infringing and counterfeit products are
20 prominently displayed and promoted on Ooshirts' website. Ooshirts' website is
21 configured so that a search for "Atari" or other Atari trade names will lead directly
22 to the infringing and counterfeit goods. Ooshirts creates and distributes the
23 infringing and counterfeit goods to the end consumer and facilitates the financial
24. transactions.
25         61.      Alternatively, Ooshirts has remained willfully blind to the infringement
26 and/or counterfeiting of Atari trademarks on its website and on the products it
27 creates and distributes to the end consumer.
28         62.   Atari has been damaged by and Ooshirts has profited from Ooshirts'


                                              -11-
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 16 of 125




  1 ~ ~ contributory trademark infringement and counterfeiting.
 2         63.    To remedy Ooshirts' contributory trademark infringement, Atari is
 3 entitled to all of the remedies set forth above for direct trademark infringement,
 4 ~~ counterfeiting, false designation of origin, and unfair competition.
 5                           SEVENTH CLAIM FOR RELIEF
 6                          (Contributory Copyright Infringement)
 7         64.    Atari re-alleges and incorporates herein by reference each and every
 8 allegation set forth above.
 9         65.    Ooshirts has been and continues to be aware of —and has been and
10 continues to contribute to —the infringement of Atari's copyrights on its site. The
11 infringing products are prominently displayed and promoted on Ooshirts' website.
12 Ooshirts' website is configured so that a search for "Atari" or other Atari trade
13 names will lead directly to the infringing goods. Ooshirts creates and distributes the
14 infringing goods to the end consumer and facilitates the financial transactions.
15         66.   Alternatively, Ooshirts has remained willfully blind to the infringement
16 of Atari copyrights on its website and on the products it creates and distributes to the
17 end consumer.
18         67.   Atari has been damaged by and Ooshirts has profited from Ooshirts'
19 contributory copyright infringement.
20         68.   To remedy Ooshirts' contributory copyright infringement, Atari is
21 entitled to all of the remedies set forth above for direct copyright infringement.
22                            EIGHTH CLAIM FOR RELIEF
23                (Vicarious Trademark Infringement and Counterfeiting)
24         69.   Atari re-alleges and incorporates herein by reference each and every
25 allegation set forth above.
26         70.   Ooshirts and the third parties who design and upload the infringing
27 designs are in an apparent or actual partnership, have the authority to bind one
28 another in transactions with third parties, and/or exercise joint ownership or control


                                             -12-
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 17 of 125




  1 ~~ over the infringing products. Ooshirts is thus vicariously liable for the trademark
 2 ~~ infringement and counterfeiting of the third parties who design and upload the
 3 ~~ infringing designs onto the Ooshirts site.
 4         71.    Atari has been damaged by and Ooshirts has profited from Ooshirts'
 5 ~~ vicarious trademark infringement and counterfeiting.
 6         72.    To remedy Ooshirts' vicarious trademark infringement and
 7 counterfeiting, Atari is entitled to all ofthe remedies set forth above for direct
 8 trademark infringement, counterfeiting, false designation of origin, and unfair
 9 competition.
10                             NINTH CLAIM FOR RELIEF
11                            (Vicarious Copyright Infringement)
12         73.    Atari re-alleges and incorporates herein by reference each and every
13 ~ allegation set forth above.
14         74.    Ooshirts enjoys a direct financial benefit from the copyright
15 '~ infringement on its website. Ooshirts gets paid a percentage of every sale. of every
16 product displayed on the site. The availability of the infringing goods also draws
17 customers to the site, which causes Ooshirts to make money both through the sale of
18 the infringing goods and through the sale of all goods displayed on its site.
19         75.    Ooshirts has the legal right to stop or limit the copyright infringement
20 on its website and the practical ability to do so. Ooshirts has the ability and means
21 to monitor its site for infringing designs and the right to remove them.
22         76.    Atari has been damaged by and Ooshirts has profited from Ooshirts'
23 vicarious copyright infringement. To remedy Ooshirts' vicarious copyright
24 infringement, Atari is entitled to all of the remedies set forth above for direct
25 copyright infringement.
26                                 PRAYER FOR RELIEF
27         WHEREFORE,Atari prays for relief against Ooshirts as follows:
28         1.    For preliminary and permanent injunctions enjoining and restraining


                                              -13-
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 18 of 125




  1 Ooshirts, its agents, employees, representatives, partners,joint venturers, and
 2 anyone acting on behalf of, or in concert with Ooshirts, from:
 3                a.    designing, manufacturing, importing, shipping,.delivering,
 4                      selling, marketing, displaying, advertising, or promoting any
 5                      product that incorporates designs substantially similar to Atari's
 6                      copyrighted works;
 7                b.    designing, manufacturing, importing, shipping, delivering,
 8                      selling, marketing, displaying, advertising, or promoting any
 9                      product that incorporates or is marketed in conjunction any Atari
10                      trademark or trade dress;
11                c.    representing or implying, directly or indirectly, to retailers,
12                      customers, distributors, licensees, or any other customers or
13                      potential customers of Ooshirts' products that Ooshirts' products
14                      originate with or are sponsored, endorsed, or licensed by, or are
15                      otherwise associated or affiliated with, Atari;
16         2.    For an order requiring the destruction of all of Ooshirts' infringing
17 products and all marketing, advertising, or promotional materials depicting
18 Ooshirts' infringing products;
19         3.    For an accounting of all profits obtained by Ooshirts from sales of the
20 infringing products and an order that Ooshirts hold all such profits in a constructive
21 trust for the benefit of Atari;
22         4.    For an award to Atari of all profits earned by Ooshirts from their
23 infringing acts;
24         5.    For compensatory damages according to proof;
25         6.    For statutory damages of no less than $150,000 per registered copyright
26 and no less than $2 million per registered trademark;
27         7.    For prejudgment interest on all damages awarded by this Court;
28         8.    For reasonable attorney's fees and costs of suit incurred herein; and


                                             -14-
      Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 19 of 125




 1         9.    For such other and further relief as the Court deems just and proper.
 2
 3 Dated: January 15, 2019              BROWNE GEORGE ROSS LLP
                                           Keith J. Wesley
 4
                                           Eric C. Lauritsen
 5
 6                                      By:    s/ Keith J. Wesley
 7                                                 Keith J. Wesley
                                        Attorneys for Plaintiff
 8
                                        ATARI INTERACTIVE,INC.
 9
10
11
12
13
14
15'
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -15-
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 20 of 125




 1                             DEMAND FOR JURY TRIAL
 2        Atari hereby demands a jury trial as provided by Rule 38(a) of the Federal
 3 Rules of Civil Procedure.
 4
 5 Dated: January 15, 2019             BROWNE GEORGE ROSS LLP
                                          Keith J. Wesley
 6
                                          Eric C. Lauritsen
 7
 8                                     By:    s/ Keith J. Wesley .
 9                                                Keith J. Wesley
                                       Attorneys for Plaintiff
10
                                       ATARI INTERACTIVE,INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -16-
Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 21 of 125
      Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 22 of 125




                  ~~t~~ ~r~ct~~ ~f ~rrrPer-
                                         '~niteb ~tatE~ latent anb ~rabemar~ ~ffite                                       ~~




                                                                     ATARI
Reg. NO. 4~214~21~                                      ATARI INTERACTIVE.,INC.(]~F,LAWARE CORPORATIOT~
                                                        475 PARK AVENLJ~ SOUT}i
Registered Sep. 25, 2012 rrEwroFuc,rrY iooi6
jllt. CIS.: 9~             16, and 25                   FOR: VfDP:O GAME MACHiNF..S FOR USL WITH TF,LEViSIONS; PT,iJG AND PT.AY CrAME
                                                        UNITS FOR PLAYING VIDEOAND COMPUTER GAMES WITH THE USE OF AN EXTIItNAL
                                                        DISPLAY SCREEN OR MONITOR,IN CLASS 9 (LT.S. CLS. 21, 23,26, 36 AND 38).
TRADEMARK
                                                        FIRST USA 11-19-2004; IN COMMERCE I1-19-2004.
PRINCIPAL REGISTER
                                                        FOR: PRINTED MATTER, NAMELY, POSTERS, STICKERS; USER AND INSTRUCTION
                                                        MANUALS rOR COMPUTER HARDWARE AND SUF"TWAR~, IN CLASS 16 (U.S. CLS. 2,
                                                        5,22,23, 29,37,38 AND 50).

                                                        H'iRST USE 1128-2(X19; IN COMMERCE 10-28-2009.

                                                        FOR: ARTICLES OF CLOTHING, NAMELY, T-SHIRTS, SWEAT SHIItTS, HA'CS, IN CLASS
                                                        25 (iJ.S. Ci,S. 22 AND 39).

                                                        FIRST USE 4-30-2001; IN COMMERCE 4-30-2001.

                                                        OWNtiR Ol~ U.S. RI.G. NOS. 1,050,153, 3,173,508, ANL)U7'fiIiRS.
                     ~1T AYp T
             ~s~'~             ~f                       THE MARK CONSISTS OF THE WORD "ATARI" WITHA FUJI DESIGNABOVE THE WORD
            ~*                   ~p~                    WITI~NABOX.
           u                            ~
                                        ~               THE ENGLISH TRANSLAI'lON OF "ATARI" IS SUCCESS OR LUCK.

            ~w,~                 ~~°`                   SN 77-609,882, N'iLEll 11-7-2008.
                  `y~'n'r oe ~~
                                                        MATTHF,W PAPPAS,EXAMiNiNG ATTORNEY




~.'~ ~~~
Uincmr of rho uniwJ Smrci I'mcm uiW 1"reikmnrl; Ofrcc
Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 23 of 125
     Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 24 of 125




                  ~~          ~~~
                                           ~niteb ~tatE~c latent anb ~rabemar~ office
                                                                                                           Prr        ~~




Reg. N0.4,324,638                                    ATARI INTERACTIVE,INC.(DF,I.AWARE CORPORATIOT~
                                                     475 PARKAVENUE SOU'T'H
Registered Apr. 23, 2013                             xEw YORx,NY 10016
Int. CIS.: 16 and 25                                 FOR: PRINTED MATTER, NRMELY, STICKERS; USER AND INSTRUCTION MANUALS
                                                     FOR COMPUTER HARDWARE AND SOF"fWARE, IN CLASS 16(U.S. CLS. 2, 5, 22, 23, 29,
                                                     37, 38 AND 50).
TRADEMARK
                                                     FIRST LJSF, 10-28-2009; IN COMMERCE 10-2A-2009.
PRINCIPAL REGISTER
                                                     FOR: ARTICLES OF CLOTHING, NAMELY, T-SHIRTS, SWEAT SHIRTS, HATS, IN CLASS
                                                     25 (U.S. CLS. 22 AND 39).

                                                     FIRST USE 4-30-2001; IN CONIIvI~RCG 4-30.2001.

                                                     Tfi~ MARK CONSISTS OP STANDARD C[[ARACTLRS WITI[OUT CLAIM TO ANY PAR-
                                                     TICULARFONT,S"IYLE, SIZE, OR COLOR.

                                                     OWNER OF U.S. REG. NO. 2,611,782.

                                                     SN 77-609,902, FLED ll-7-2008.

               ~
               4,'
                 ,~g}i'f ANO'r,~f
                                                     MAT"17iEW PA PPAS, EXAMINING A"ITORNEY

          s                     ~~
          m                      ~
          i-                           n
          v

           ~<                    G~'

         '~~"1'OF C~~~




n~eu orNm~ eru» u~r.a sw..r.i.~..~~ ~r.aem.~x omee
Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 25 of 125
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 26 of 125

1 /7/19                                         atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Res,lt "atori'



          1,316 Search Results for


          i~atari"
             Filter                             Showing 'f,316 Items                                                             Sort:lop Selling ~




          Women


          Men                                                                                                                1              V


          Youth &Baby                                                                                                            ATARI
          Home &Living


          Accessories

                                                  Atari                             Atari                            Atari
          Color                           -f-
                                                  $21.00 f~4,ea        tEi <o3ors   $42.99 Sa9*95        is colors   $20.95 S2a,af          9 co~cxs




                                                  atari                             Atari                            ATARI
                                                  $22.95 X5,2695                    $18.95 S?~95         5 co~ars    $20.99 $?~35           S co~ors




                                                                                            1,
                                                                                            ~'

                                                               `                                 ATARI


                                                  Atari                             Atari                            Atari Atari Force
                                                 $42.99 S49As          ~8 rotors    $20.95 i24-:s5       9 ca~ors    $22.99 86-95           t~ colors


https://teechip.com/search/atari/page/1
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 27 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                        O                                                                                     -mot- :~
                                                                                                                         1                ,.~
                                                                                                                         ~.              ~`~


                                                                                                                                         ~~
                                                                                                                         k


                                Atari                                       Atari Atari Force                    atari
                                $18.95 $~i:95               t7 co;ors       $22.99 $6:95             11 colors   $22.95 3269§             6 colors




                                Atari 2600                                  Atari Joust                          ATARI FADED
                                $22.95 ~.~                                  $22.95 Somas                         $19.99 $~2.9&           so colors




                                                ~       ~


                                        1 ATARI                                           ATARt? ~,




                                E-r acari                                   ET Acari                             ATARI 1
                                $22.95 i~c~                                 $35.99 S¢t,3~           to coior~    $19.99 X2.95            10 colors




                                            1       2       3      4    5       -         50    >




                                                                Back To Top ~




https://teechip.com/search/atari/page/1
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 28 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Hoene   Search Result'atnrf'



          1,316 Search Results for


          ~~atari"
              Filter                         Showing 1,316 Items                                                                      Sort: Top Selling ~


          Category

                                                                                                                             ~r:...              s
          Women
                                                                                                                             i`

          Men                                                                                                                         r.
                                                                                                                                           GiM
                                                                                                                                           o~~



          Youth &Baby


          Horne &Living
                                                                                                                                                     ~_~
          Accessories

                                         +     Atari Nebula                      Atari logo                            Atari Girl
          Color
                                               $22.95 s2t~                       $22.95 S~s.sc            7 a~i<,~•.   $19.95 522.96                  is ccaors




                                               Atari 2600                        Atari Original Screen Logo            Atari 2600 Love
                                               $22.95 $6-95         15 colors    $42.99 $4&95            is ,~n~nrs    $19.95 ~5                      ~s ~~i<,~5




                                                                                                                              1
                                                                                                                                  IPLr~ ~a~ ~,




                                               Ateri Isle Of Dogs                RETRO ATARI GAMING LOGO                plt~yed Atari
                                              $22.95 ~26~96         ~t ~:o!ors   $22.95 ~9§               ~ ~o~o~s     $19.95 32~2,9~                 is co~ors


hops://teechip.com/search/atari/page/2
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 29 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                 played Atari                           GEEK Atari Denim Logo                 ATARI JAGUAR RETRO CLASS...
                                $19.95 $~~95            18 cotors       $79.95 5       95         7 cotn+s     19.99 $?2:95           10 color,




                                                                                              1


                                                                                  ~~~
                                                                                  i ce.
                                                                                 `'~ H ~1:1




                                GEEK Atari Denim Loco                   Atari Isle Of Dogs                    ATARI DENIM LOGO
                                $21.95 52~.8~           7 colors        $19.99 32~.9a             ~s ~o~o~s   $20.99 324.88           5 ca~ors




                                                                                   ~          v
                                                                                                                            r.. AR
                                                                                                                               -. .




                                Japanese Atari II                       ATARI JAGUAR R[TRO CLASS...           Atari Adventure 83
                               $22.95 S~s:s~                            $19.99 ~.~.s,~      tc~ c~i~>«        $22.95 S~.s~            spa c~io«




                                <       1       2   3          4    5              50         >




                                                           Back To Top ~




https://teechip.com/search/atari/page/2
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 30 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Resutt'atori`



          1,316 Search Results for


          ~~atari"
             Filter                          Showing 1,316 Items                                                                        Sort: Top Selling ~


          Category                       —   ~.c                    _~`~


          Women


          Men


          Youth &Baby                                    ~T !~ ~.
          Home &Living


          Accessories

                                         +     Retro Atari Gaming Logo                   Atari Jaguar Retro Classic           Japanese Atari II
          Color
                                               522.95 s2s~as             ~o ~:~,;~;~,.   522.95 i2~.s~                        $19.99 i22.s~         a ~:~~i~>~~.




                                               ATARI JAGUAR RETRO CLASS...               Japanese Atari II                    Atari Big Logo 1972
                                               $20.99 ~+.s5                ti ~,,~~.~s   342.99 $a3s5             t8 co~o~s   523.99 $x:95          t~ colors




                                                                                                 t


                                               Atori Classic Logo                        atari t shirt                        ATARI ISLE OF DOGS
                                              $22.95 i26A6               t5 cn~ar~       $22.95 3 85              is cu~ors   $19.95 82~2~5         5 cninr::



https://teechip.com/search/atari/page/3
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 31 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                            ~        ms




                                                          t

                                Atari Adventure 83                        ATARI JAGUAR RETRO CLASS...          Atari Isle Ot Dods
                                $22.95 $~b~5              is colors       $19.99 $~2:9b            1p co~ors   $19.99 ~22-s5             4 rulors.




                                                                                                                    .~   ,T ~,




                                GEEK Atari Denim Logo                     GEEK Atari Denim Logo                Retro Atari Gaming Logo
                                $22.95 s2G,et             n colors        $22.95 3~g~              7 iu`Iq~S   $22.99 S2~s~              ~a ~~i~«




                                      ~ ~~~~
                                          ,.




                                Atari Isle Of Dogs                        Isle Of Atari Dogs                   Atari Classic Logo
                                $22.95 595                s cotots        $22.95 Ste&              7 colors    $19.99 ~~                 c < r,in<<:




                                <       1       2         3      4    5              50        >




                                                              Back To Top ~




https://teechip.com/search/atari/page/3
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 32 of 125

1 /7/19                                         atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

          L~~~ - -


          Home    Soarch Result "atari'




          7,316 Search Results for


          ~~atari"
             Filter                             Showing 9,316 Items                                                                          Sort: Top Selling ~


          Category                        —


          Women


          Men


          Youth &Baby


          Home &Living


          Accessories

                                                  Atari Missile Command                     Atari Jaguar Controller              Isle Of Atari
          Color                           -}-
                                                  $42.99 Sa9,as               is caocs      $22.95 t~s~                          $22.95 $2~i~.8€~          7 culc>rs




                                                              t        S.+_                                                                           ;~

                                                                  ._~~
                                                        ,1                          ~                                                            ~C
                                                        ~~:                   `~                                                        f~


                                                                              '~x



                                                  Atari Q00 Setup                           Atari -Original Screen Logo          Atari Original Screen Logo tee...
                                                  $22.95          5            ~s::a~o~•,   $'18.95   yci-ra          5 crlors   $22.95 $26:95             t8 colors




                                                  Isle Of Atari Dogs                        GEEK Atari Denim Logo                Japanese Atari II
                                                  $22.95 526:85                7 coi~rs.    $22.95 $2~9~              9colors    $19.95 32~.9~             7 colors


https://teechip.com/search/atari/page/4
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 33 of 125

1 /7/19                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                               GEEK Atpri Qenim Logo                          Atari 2600 tee shirt               Atari Jaguar Controller
                               $22.95 X695                7 c<;~ors           $28.95 $33:95          is co~ors   $22.95 3~5




                               Japanese Atari II                              Isle Of Atari Dogs                 Isle Of Atari Dogs
                               $22.95 t2~,9F              t1 colors           $22.95 S~c~&4~i        7 ~:c~ors   $22.95 s2~-s6              ~ ~ao~~




                                             :~~
                                              y ~I Y
                                             lw
                                              ■~~          ~
                                              r=r              +


                                     ~.~
                                       =_-~_~`
                                      __


                               Atari Origint~l Screen Logo tee...             Miner 2049er Atari                 GEEK Atari Denim Logo
                               $22.95 S                  ~n ~ <;i~,r•,        $20.95 52a,~           9 corors    $22.95 S                  ~o ~ ~i-~,~:




                               <       1       -       4             5    6              50




                                                                   Back To Top ~




hops://teechip.com/search/atari/page/4
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 34 of 125

1/7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
         ~TeeChip


         Home    Search Result "atari



         1,316 Search Results for


         ~~atari"
            Filter                          Showing 1,316 Items                                                                                                        Sort: Top Selling ~


                                                                                                Trending
         Category                                                                                                                                                                 ~~ ,.
                                                                                                                                                                                          -.
                                                  ,.
                                                                                                                         k L'E
         Women                                                                      ~~                1
                                                                                                                        . ,~.'.~
                                                                                                                       (; ~ v~,
                                                                                                                                                                       AT           I
                                                                              ~~
                                                                                                                                                                                           ~,.
                                                                                                                       r                                         \,
                                                                                                                                                                              Y
         Men                                           3,                                                                  y           •,~,
                                                                                                                                                                       ~~(\ /`(^
                                                                                                                                                                          :~; '~
                                                                                                                                                                         ~,

         Youth &Baby
                                                          ~;T~~-~                                                                                                      ~iv~~`
                                                                        ~.:• .:'l                                                                                                         '~
                                                                          ?',~
                                                                 .f i
         Home &Living
                                                     ~:                                                                                                           b:
         Accessories

                                        +     Retro Ateri Gaming Logo                           GEEK Atari Denim Logo 18                                  Atari Lives Isle of Dogs
         Color
                                              $22.95 321iA5                         to co+ars   $22.95 ~2~:s~                                 ~s <«i~~s   $20.95 Saar                          ~~ <:,,i~>~,




                                                                                                                                                                         ~.       ~


                                                                                                                                                                       A            I
                                                              ~_                                                                                                ~ 'w~ ~
                                                       r.   ~!~ ►: 'S.
                                                                 ~                                                          ~                                                       ~'~
                                                                                                                                                                       L


                                                                                                                                                                                           i

                                              ATARI LIVES ISLE OF DOGS                          GEEK Atari Denim Logo 2                                   Atari Lives Isle of Dods
                                              $19.95 x:95                           5 colors    $19.96 X95                                    7 colors    $19.99 ~~                        18 co~ors




                                                                                                                   ~               ~

                                                                                                                       r~;~
                                                                                                                       f

                                                                                                     ~~.~ ~~~
                                                                                                           ,~. '

                                                                                                           gin,,            -~, ~~(A~
                                                                                                          :~'~             1, N~'
                                                                                                                                '2R




                                              Retro Atnri Gaming Loco TShirt                    LEEK Atari Denim Logo 18                                  Atari -Original Screen Logo tee
                                             $23.99 ~2~-9€                          ~t -o~ors   $22.95 32fiA6                                 ~3 colors   $28.95 S3a.86                    t8 color


https://teechip.com/search/atari/page/5
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 35 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                            _~        :.~_
                                            A              I f
                                                 ,s   v~           ~/



                                            J~vl~           1, ~

                                            L~I"~/E~




                                Atari Lives Isle of Dogs                            Retro Atari Gaming Logo TShirt      Retro Atari Gaming Logo TShirt
                                $20.95            5                4 co:ars         $23.99 $~95             11 c~~nrs   $23.99 32 :95               1t colors




                                             `             ,~



                                      1 ~GC~,~~,~,




                                Atari Jaguar Retro Classic 85                       Loyo Atari Gamine ReUo TShirt       lllari Lives Isle of Dogs
                                $22.95 ~2~                         tscotois         $23.95 S~:sd            s ~u~o~s    $19.99 522.~a               ~s co~~~~:.




                                Atari Screen Logo tee shirt                         Logo Atari Gaming Retro TShirt      Atari Parzival Ready Player One
                                $28.95                             ~~t ~o;nrs       $41.99 ffias~3-s        rs ~o~o~s   $22.45 5~-~~                / ,:~,~or=:




                                <       1                       4          S    6              50      >




                                                                        Back To Top ~




https://teechip.com/search/atari/page/5
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 36 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Result'ateri'




          1,316 Search Results for

      "atari"
             Filter                          Showing 1,316 Items                                                                       Sort: Top Selling ~


          Category


          Women                                                   r

                                                               '~
          Men                                       '~
                                                             ,,
          Youth &Baby


          Home &Living
                                                                       1
          Accessories

                                         +     ISLE OF DOGS -ATARI 42                 Retro Atari Gaming Logo TShirt       Retro Ateri Gaming Logo Tees
          Color
                                               $28.95 3aa,s~           ~~ ~-~>!~~~~   $41.99 548.9~i           13 colors   $22.95 i2~,a~              ie ~ ~,i~,«




                                                                                                                                       ,- ~ .~/

                                                                                                                                           ---

                                                                                                                                  ~~
                                                                                                                                       -   = - --




                                                                                                                                                    ~_;~

                                               Isle Of Dogs Atari 74                  Retro Atari Gaming Logo TShirt       Atari original screen logo tee s...
                                               $22.95    ~5            17 [OIO'c      $23.99 $7:95             11 colors   521.99 ~s.~                IH fn~n15




                                                                                                             `~




                                                                                                               }




                                                                                             E               .~




                                               Arcade Keep Calm Amiga AWr...          Atari Retro Badge - 8-bit Gen        about Galaxian Im Atari to scor...
                                               $40.99 54~:3~           ~s r.o~or•,    $23.95 82.86             4 co~ors    $23.95 ~A6                 6 iolnrs



https://teechip.com/search/atari/page/6
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 37 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                                                              =~s


                                                                                                                            ATA(~I



                                about Galaxian Im Atari to scor...        about Galaxian Im Atari to scor...       Atari
                                $23.95 ff.2~35            G c~!or:        $23.95 3. 7:95            6 colnrs       $25.95 x.35         G color:




                                Atari                                     Atari                                    Atari
                                $42.95 149.45             t5 ceivrs       $27.95 $~95               s cc;ors       $35.95 3as,a~       S colors




                                                                                                                                   I




                                                                                                                            ATAf~I



                                acari                                     Atari                                    Afar
                                $18.95 ~-s~                               $21.00 sass               r: ~ ,:~<«~;   521.00 ~.a,~s




                                <       1               4        5    6       —      50        >




                                                             Back To Top ~




https://teechip.com/search/atari/page/6
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 38 of 125

1 /7/19                                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Resutt'otari'




          1,316 Search Results for


          ~~atari"
             Filter                            Showing 1,316 Items                                                          Sort: Top Selling ~


          Category                       —


          Women


          Men

                                                                                                 1
          Youth &Baby


          Home &Living
                                                         •       L
          Accessories

                                                 Atari                           Atari                              atari
          Color                          -}-
                                                 ~19.95 ~2,9~        1t rotors   $24.95 t289G         _; ~.~~tu~,   $22.95 S2~.e~       6 ~:<,~~x~




                                                 Atari                           Atari                              Atari
                                                 $21.99 525:95       ~3 co~n~c    21.99 $25135       t7 cr,~ors     $16.95 ~bu3.u~




                                                                                         ~TaR~

                                                 at~~~                           a~e~~                              ac~~~
                                                 $14.95 ~~9c         ~~ to~ors   $22.95 5~8~         io co+ors      $17.95 S~L~:s6


https://teechip.com/search/atari/page/7
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 39 of 125

1/7/19                        atari Shirts. Hoodies, Posters, Mugs ~ TeeChip




                                Atari                              Atari                               atari
                                $16.95 ~~                          $42.99 $49:95         is colors     $22.95 3~s:s5




                                                                                                                i




                                                                                ATARI                            ` TARI


                                Ata~~                              Aie~~                               n~a~~
                                 18.95 32~a,eg   n ~o~o~s          X35.99 ta~.ac         n ~oi~~5      $25.95 Saab                           a colors




                                                                                                               ;.,~-_



                                                                                                                 ~                ~'    f•
                                                                                                                            r      4~ c
                                                                                                                        a~~~       ~~~.


                                                                                                                    ~+f.~Y.~' _.~.
                                                                                                                      ~..'}.. i
                                                                                                                                   I'
                                                                                                                     ~~~~'      w'.'    ''




                                                                                                                                ti,.~...




                                QtAfl                              A(fifl                              ATARf
                                $21.99 S~~       ie ~~~~n~~,       $17.95 ~a-~~          n ~; ~<~~=.   521.99 5~9~                           l ro~or~




                                <       1        7        8    9            ~   50   >




                                                     Back To Top ~~~




https://teechip.com/search/atari/page/7
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 40 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

      `~ TeeChip


          Home    Search Result'aturi'



          1,317 Search Results for


          ~~atari"
             Filter                          Showing 1,317 Items                                                                   Sort: Top Selling ~


          Category

                                                                                                                                               .,
          Women

                                                                                                                                              ~,.
          Men
                                                                                                                                              ~.
          Youth &Baby

                                                                                                                               i
          Horne &Living


          Accessories

                                         +     Ateri                             Atari                                 Atari
          Color
                                               $21.99 S2~e~        ~~ <:~~!~«.   $21.99 ~.as             n ~~~>~s      E21.99 s2s.a~           ~s ~Ui~NS




                                                             ~~



                                                         JIB
                                                         ATAR
                                                                                           ~         ~




                                               aca~~                             Atari                                 atari
                                               $18.95 $?mss        5 co~ors      $26.95 5365             rs co~o~.=.   $16.95 ~iss5




                                               Atari                             Atari Atari Force                     atari
                                               $17.95 $~e:y`:~     t7 r.t,!or;   $25.99 ~9g              5 colors      $27.95 =a-~


https://teechip.com/search/atari/page/8
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 41 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                                                    ~4~~a
                                                                                                                    °r',.
                                                                                                                     ~~,~. s
                                                                                                                    ~`~:




                                ATARI                                  Atari Atari Force
                               $32.99 $3~7~:95       5 cotcrs          $35.99 $aa:95           to colors




                                atari                                  ATARI                                Atari
                                $26.95 saasl~                          $20.99 S24A5            s colors     $21.99 5 -45       t6 colors




                                               ~.~                                     I~
                                                                                     TART `'~



                                Atari Atari Force                      Atari                                atari
                                $29.99 5~4:4~            ~ r~~r,       $27.95 $~:AC            tc~ rotors   $18.95 ~tA~




                                <       1            7        8    9              SO       >




                                                           Back To Top ~




https://teechip.com/search/atari/page/8
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 42 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

          ~TeeChip
          u°lutt1nii



          Home    Search Result'atari'




          1,317 Search Results for


      "atari"
              Filter                         Showing 1,317 Items                                                                     Sort: Top Selling ~

                                                       s                              Trending
          Category                                         .r



          Women                                                                                                                 .,


          Men


          Youth &Baby
                                                                                                                                     ATARI
          Home &Living


          Accessories

                                         +     Atari                                  Atari                             Atari
          Color
                                               $18.95 i2s,e~            v ~_~,i~~•,   $26.95 saris         e <<,i<,~s   $27.95 sa~eg             ~o ~:<,i<>~s




                                                                nrnai
                                                                                                      `.




                                               atari                                  Atari                             Atari
                                               X14.95 ~~r.~+~~                        525.95 529-~s        ~a , ~o«      21.99 S?5:95            18 c .Mors




                                                            JIB
                                                            ATARI
                                                                                                                                     ATARI


                                               Ac~~r i                                atori                             Atari
                                               $21.95 ~.2s v >                        $26.95 ;38,$~                     $35.99 54 .96            ti colors


https://teechip.com/search/atari/page/9
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 43 of 125

1 /7/79                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                             ~~
                                         J.s„~„ ,>


                                                         i




                                         ATARI
                                                                                                                                           - _16.Y-.




                                ~1t8fl                                  Alafl                                       L~(8fl

                               $35.95 S4t.9s         9 coic~s           $17.95 $zes~                                $35.99 ~1~45                       3 cotcr:




                                                                                    ~~~
                                                                                   ~'o'`e~
                                                                                     ~`    r
                                                                                     r
                                                                                             }~-„                                  r~
                                                                                             .. _                             ~ I ~9 ~ w
                                                                                      ~S
                                                                                                                                 ~ ~~
                                                                                                                                    r~~r.~
                                                                                                                                   :{,~. c




                                Agri                                    Atari Atari Force                           Atari Atari Force
                               $17.95 S~             n ~;:~,_•~_:       $24.99 S2a,s~                    ~ ~ao~5    $23.95 32~,0~                      ~ ~~,r~~~s




                                                                                                 a




                                                                                            t,
                                             a   a




                                atari                                   Atari                                       Atari
                               $19.95 $~,eg                             $26.95 a"~6,ii6                  9 colors   $16.95 S~a.a~                      ~ ~ ~,ir,«




                                <        1           7         8    9              50                >




                                                             Back To Top ~




https://teechip.com/search/atari/page/9
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 44 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

          ~TeeChip


          Hone    Seir^hR~^,ult'atari'




          ~1.~17 Search Results for


      "atari"
             Filter                          Showing 1,317 Items                                                        Sort: Top Selling ~


          Category


          Women


          Men


          Youth &Baby


          Home &Living
                                                                                       1        1


          Accessories

                                               Atari                           Atari                            atari
          Color
                                         +     $16.95 gu~a~                    $18.9ri S2i:A~       to ~olcxs   $42.95 tae.45       6 c:o~ors




                                                                                                                            .             r




                                               Atari                           Atari                            Atafi
                                               $17.95 ~5                       521.99 ~5~5          tb colors   $17.95 ~2A95        17 co~ors




                                                       ATARI



                                               ATARI                           Atari                            Atari
                                              $22.99 8~~:e5        ~> ro~o~s   $21.99 32~s~         is co~o~~   $17.95 Sao-s~       ~ ~ , ,_,, „


hops://teechip.com/search/atari/page/10
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 45 of 125

1/7!19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                               ,aceri                                 Atari                           Atari
                               $16.95 ~ss:~                           $20.95 $4:95        7 cn~ors    $17.95 3~e~5




                                Atari                                 Atari                           11t8ri
                               $16.95 Ss~a~                           $42.99 ;49T9a       is colors   $21.99 ~,~          is ~~io~




                                               aN~
                                                                                                                  ~~
                                            ATARI




                               atAri                                                                  Atari Atari Force
                               $25.95 Saa,~~                                                          $35.99 5 95         2 colors




                                <       1            10     11   12           50      >




                                                          Back To Top ~




https://teechip.com/search/atari/page/10
                           Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 46 of 125

1 /7/19                                          atari Shirts, Hoodies, Posters, Mugs (TeeChip
                  TeeChip


          Home    Seirchfer•s~~lt'.~;,~ri"




          1,316 Search Results for


          ~~atari"
             Filter                              Showing 1,316 Items                                                                 Sort: Top Sellin,:;

                                                                                   Trending
          Category


          Women


          Men


          Youth &Baby
                                                                                                                                    ATARI
          Home &Living


          Accessories

                                             +     Atari                           Atari                                   Atari
          Color
                                                   $16.95 i~s9s5       n ~:o~ors   $35.99 ta~.es             ~e ~,~i<,~5   526.95 tae




                                                                                                                                               w-

                                                                                                                                                    1{~




                                                   ATARI                           Atari                                   Atari
                                                  $37.99 Sa3135        ~~ co~orc   $17.95 $~29i36            t7~n~ors      $21.99 ~:s5                    !~nlcxs




                                                                                                  ~,

                                                                                                    _ - _~




                                                                                   Atari Atari Force                       Atari Atari Force
                                                                                   $35.99 ta~-s~             z-. ~~~,;     $39.99 i4b:96                  sco~or:
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 47 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                Atari                                       Atari                                   Atari
                                $35.95 g4}~45          5 corors             $16.95 ~5                               $17.95 g2a:s5




                                                                                                                            i




                                Atari                                       Att~ri                                  Atari
                                $39.95 &a~,ag          s~ <<:,~,~,•:        $16.95 S~e,e~             17 cc7lc,rs   $28.95 j32,86        t~ cninrs




                                                                                            k~f


                                                '.




                                            T~t~l
                                                                                     ATARI-                                         ,.


                                Ate~~                                       ATARI                                   Atari
                                $22.95 S2ss.~         1() C!;!!:PS          $23.99 saza~              5 cAIO~S      $24.95 ~a-~             .~~:,;




                                <       1            10          11    12       ..   50           >




                                                           Back To Top ~




https://teechip.com/search/atari/page/11
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 48 of 125

1/7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
         ~Tee~_~~~~i_

         ~.:~c-~Et~~~~;



         Home'Soarch Result "atari'



         1,316 Search Results for


      "atari"
                Filter                      Showing 1,316 Items                                                                          Sort: Top Selling ~


         Category


         Women


         Men


         Youth &Baby                                             T.
         Home &Living


         Accessories

                                              Atari                                             Atari                            Atari
         COIOf                        '~"
                                               28.95 5.~3.a~                        ~t co~oi~   539.95 Sa~.g~       n «~~~~:     $21.99 ~2b'95       r1 co~o~s




                                                                          ~.


                                                                ~•.~~;



                                                                         ~'y   .w




                                                                T~                                      l      1




                                              Atari Atari Force                                 Atari                            atari
                                              X35.99 ~~s                            1 «~~~r,    $18.95 $2}95       u)colors      $28.95 ~5




                                                      }'                       j ~.
                                                                                                                                         .., TAt
                                                           ~:            ..~;
                                                                            ~.

                                             Atari                                              Ateri                            Atari
                                             $35.99 Sou-e~~                      i3 co~o~s      $21.99 t26~95      i~ ~-~.i~~~   szs.95 saa,~+      ,o to~~
https://teechip.com/search/atari/page/12
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 49 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                                                                   _.~~

                                                                                           ~~
                                                                                           ~ ~~..

                                                                                          -:~


                                                                      Atari                                  Atari
                                                                      $35.99 S4i~s              18 colors    $35.99 ~j+3};95              la colors




                                            ATARI


                                At~r~                                 acari                                  Ateri
                               $35.99 5~4t~S&        tt co~or~        $22.95 ~2~e~                           $16.95 g49,&&                    2 c~a-:




                                                                                                                     ;':~'~'
                                                                                                                      ,_




                                                                                                                      ~'f`~    -   r
                                                                                                                                   air   ''
                                                                                                                       ~.
                                                                                                                        ~~~~=
                                                                                                                        ~-~y~y .
                                                                                                                                )'.'.




                               /~t8f1                                 Atnrl                                  Atari
                               $17.95 ~2Ars5                          $21.99 .~:s~              to cnit~rs   $35.99                           3~o~or~;




                                <       1           10      11   12           50      >




                                                         Back To Top ~



https://teechip.com/search/atari/page/12
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 50 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

                  TeeChip


          Home    Search Resuft'atari'




          1,316 Search Results for


      "atari"
             Filter                          Showing 1,316 Items                                                             Sort: Top Selling ~

                                                                              Trending
          Category


          Women


          Men


          Youth &Baby


          Home &Living


          Accessories

                                         +     Atari                          Atari                            Atari Atari Force
          Color
                                               X16.95 ue,~s                   $16.95 s~,a~                     529.99 s~sg




                                               Atari Atari Force              Atari Atari Force                Aterf AtAri Force
                                               $24.99 s~e:9s       9 cosnrs   $21.95 +5:95         to colors   $19.95 3,~~s                   s~ co~ore:




                                                                                           t   ~



                                                                                                                                      ~i .;



                                                                                                                       ~..




                                               OtFlfl                         Alc~fi                           Atafl
                                              $35.95 ~a~:s~                   $18.95 5245          ~i cn~ors   $21.99 ix~                     7 colors


https://teechip.com/search/atari/page/13
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 51 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip



                                                                                                              ~~




                                                                                                              ,.
                                                                                       -y,.     ~             ~r




                                AtBfl                                                Atari                             ATARI
                                $35.99 $41:95                    18 colors           $35.99 ~5             a8 colors   $24.99 X528:95       ~ cc~~ors




                                                  ~

                                            ;,'

                                                         `t ~ 'y~~
                                                  r I_          =°Y,




                                Atari                                                Atari                             Atari Atari Force
                               $21.99 525 s+,                        ~ co~o~s        $17.95 t2c~,or                    $35.99 X44,4&       io colors




                               Atari                                                 Atari                             Atari
                               $42.95 ga~:e~                                         $28.95 Sa~,+Afi       to colors   $17.95 $~As~S       t7 cotnrs




                                <       1                    13           1A    15       ~     50      >




                                                                       Back To Top




https://teechip.com/search/Atari/page/13
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 52 of 125

1 /7/19                                                     atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip
          .`Jamc~n       '~'i~n     '~ cutii c; f?;:t?~,~


          Home    Search Result'atori'



          1,317 Search Results for


      "atari"
              Filter                                        Showing 1,317 Items                                                                  Sort:

                                                                                                      Trending, .
          Category                               —


          Women


          Men


          Youth &Baby


          Home &Living


          Accessories

                                                +            Atari Atari Force                        Atari Ateri Force                Atari Atari Force
          Color
                                                             $35.99 S~a~                 ~o «;ice.,   $21.95 S~.eg                     $18.95 s2a,gb       10 colors




                                                              Atari Atari Forre                       Atari Ateri Force                Atarl Atari Force
                                                             $21.95 525:95               !q colors    $39.99 gas-          <; ~~i~~~   $21.95 ~s




                                                                               S'   ~~'~,.

                                                                                          1~
                                                                     ~



                                                                                             ,




                                                                         ~..




                                                             Atari                                    Atari                            Atpri Ateri Force
                                                               21.9`.: ~,~ 9~            13 colors    $17.95   S~a,s~     i7 co~ors    $~J.99    ~a.s~     8 color:


https://teechip.co►~~/search/atari/page/14
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 53 of 125

1 /7/19                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                              A 4'


                                              !ems ~                                     Y~
                                               Q~`                                          'may' ~v
                                                 'r ~




                                                                                                                                     1




                               Atari Atari Force                              Atari Atari Force                    Atari
                               $29.99 534-95             8 coio~s             $23.95 X47:95            8 colors    $18.95 #?3:95         to ~:olr,rs




                                               'ATARI


                               l~l ilfl                                       ~Il.ifl                              ne~~~~
                               x21.99 S2F,eb             L; coto:s            $24.95 S2&:s~>                       ;16.95 :;~n.4r,




                                                        ;~


                               Atari                                          Atori                                Atari
                               $21.99 $28,96             ~t~ r~~,:~,r:        $14.95 S~gb              t~ c~~ors   $17.95 828,36         t7 ~:o~nr,




                               <          1             13         14    75              50




                                                              Back To Top r~




hops://teechip.com/search/atari/page/14
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 54 of 125

1/7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                 Te~Chip

         Lvc,r,e,r


         Home    Search Resutt'atari'




         1,317 Search Results for

      "atari"
             Filter                         Showing 1,317 Items                                                                          Sort: Top Selling Y


         Category


         Women


         Men                                                • ~

         Youth &Baby


         Home &living


         Accessories

                                        +     Atari                             atori                                          Agri
         COIOr
                                              $24.95 s~,~                       $28.95 Sa3.a~                                  $20.95 ;2a.e~         ~~ <:<,i«~~




                                                                                              ,1 _ i     `~-,r:
                                                                                                                                     `"+~~ ~s

                                                                                                    ~        ..


                                                                 a
                                                                                        ~~':---
                                                                                        ',~,            '~
                                                            it

                                                                                        .`r ~ ~ti       '
                                                                                        ~. ~i,         ~R'ei                           `•-
                                                                                             f . r.~A17




                                             Atari Atnri Force                  Atari                                          QtBfi ~OUSI
                                             $18.95 ~-~              to comrs   $35.99 Sags                       s ~~i~~s     $16.95 ~vss




                                             ATARI FADED                        ET Agri                                        Atari 2600
                                             $18.95 ~a~                         $42.99 Sa~-ar                     is ~oio<<.   $22.95 s~.a~


https://teechip.com/search/Atari/page/15
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 55 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                                                                                                                       __ ~    ~
                                                                                                 A1ARI
                                                                                                                                       ~ ATARI
                                                                                                                                              ,~
                                                                                                                                                ~~'
                                                                                                                                               ,-



                               Atari Like                                       ET Att~ri                                 ET Atari
                               $19.95 X2:95                   17 colors         $16.95 ~;s5                               $35.99 ~t135             3 cr,~orc.




                                                         i                                   lI1 W i ~111~
                                                              ~—


                                            ~►, 41AIr1
                                                                                                                                              ~~
                                                              .\




                               Atari 2600                                       Atari 2600                                AtAri Girl
                               $14.95 s~                                        $42.95 gae'9~i               trs cu~ots   $24.95 37~8,9b           3 co~or:;




                                                                                            ••



                                                                                                                                         ATARI~




                                                                                                   ~`

                               Atari Girl                                       ATARI FADED                               ET Ate~ri
                               $28.95 ~a.9&                   s~ ~:o,nn;        $18.95 82~1~                 ~cac;r:      $24.95 S~-g~




                                <       1                    13       14   15                50          >




                                                                   Back To Top ~



https://teechip.com/search/atari/page/15
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 56 of 125

1 /7/19                                     atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
          ~TeeChip


          Home Se~~+rch Resutt'atori'



          1,316 Search Results for


      `~atari"
              Filter                        Showing 1,316 Items                                                                      Sort: Top Selling ~

                                                                                Trc~diop
          Category


          Women
                                                                                              ~       ~

          Men                                                                                 ,~~~


          Youth &Baby


          Home &Living


          Accessories

                                        +     Atari 2600                        ET Atari                                   Atari Joust
          Color
                                              $14.95 t3za~                      $24.95 s2ag~                               $22.95 t2~.ac




                                                                                              ~           ,s


                                                                                            ATARI
                                                                                                  y

                                                                                           A
                                                                                           ~.''




                                                                                      ?                        ;~


                                              ATARIFAOED                        ET Atari                                   ATARI 1
                                             $19.99 ~:~           ~i ~„~<:«     $21.99 ~5:s5                   1R~:nlor;   $19.99 X95            11 colors




                                                    ~~~~~~                                            `




                                             ATARI FADED                        ET Ate~ri                                  Atari Nebula
                                             $35.95 54~9~         to ~:o;or~,   $17.95 528:~~                              $26.95 ~3e~~


https://teechip.com/search/atari/page/16
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 57 of 125

117/19                        atari Shirts. Hoodies, Posters, Mugs ~ TeeChip




                                               '~~y

                                               ~~

                                             /~~ .




                                Atari Girl                              ET Atari                       ATARI 1
                                $14.95 $h7:95          t7 colors        $16.95 ;i995      1 co~nrs     $25.95 $~5      5 ~:,~~or;




                                Atari 2600                              Atari logo                     ATARI 1
                                $14.95 t~7.96                           X38.95 Saa,e&     .~ ~.~i~~5   $24.99 ;28.9&   s colors




                                Atari Nebula                            Ateri Netx~ic►                 Atari Nebulo
                               $42.95                                   $22.95 g                       $16.95 StAs~




                                <       1             16     17    18                50




                                                           Back To Top ~,~




https://teechip.com/search/atari/page/16
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 58 of 125

1 /7/19                                     atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

                  TeeChip


          Home    search Resuft'atan'




          1,317 Search Results for


          ~~atari"
             Filter                         Showing 1,317 Items                                                     Sort: Top Selling ~

                                                                              Trending
          Category


          Women


          Men


          Youth &Baby


          Home &Living


          Accessories

                                        +     Atari Girl                      Atari Nebula               ATAR11
          Color
                                              $22.95 s~.e~        1R razors   $25.95 saes                $19.99 S2~,R6          to colors




                                              ATARI FADED                     ATARI FADED                ET Ateri
                                              $24.95        5     a -~~~~.    $25.99 X9+35    9 co~ors   $21.99 X251.)5         is colors




                                              Atari Joust                     ATARI FADED                Atari Nebula
                                             $18.95 ,~2~                      $25.99 t29:9~   ~ cn~o~s   $27.95 ~2,s6


https://teechip.com/search/atari/page/17
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 59 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                  ~`~~                                           ATARI




                                Atari Girl                                         ET Atari                              Atari 2600
                                $19.95 ~2~-s5                                      $16.95 ~~s5                           $28.95 33~,~5




                                            1      1 ~        •



                                                        .`~
                                                ~~ n•



                                     ....

                                            ..~   ,'    ~r~




                                ET Atari                                           Atari 2600                            Atari 2600
                                517.95 ~o.e~                  n <<~i~>~,           $22.95 $26,46             14 colors   $26.95 tae,s5




                                                                                                ATARI$




                               ET Atari                                            ET Atari                              Atari logo
                               $21.99 5.26.Af                 t ~ <<:.c;r~;        $27.95 ta~.es                         $28.95 ~a.ar+   » <:<>iM~




                                <           1             16           17     18                50       >




                                                                   Back To Top ~



https://teechip.com/search/atari/page/17
                           Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 60 of 125

1 /7/19                                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

          ~TeeChip
          ti~~~~,,:,~,     rn~,,,

          Home      SearchResuft'atari"




          1,316 Search Results for

      "atari"
                Filter                         •                                                                                            Sort:

                                               Trending                                     Trending
          Category


          Women
                                                                      ~:
                                                                     KY
          Men                                                      1!i~'s~
                                                              ,y~ c:r

          Youth &Baby                                         P~ ~'~

          Home &Living


          Accessories

                                          +    Atari Girt                                   ET Atari                             Atari Joust
          Color
                                               $25.95 s~e~e~                  c ~:~~~~~~5   $16.95 Sse,e~                        $27.95 saa.e~




                                                            JI~ATAR f
                                                                                                              y

                                                                                                           _ ~.                                ~_




                                               Atori 2600                                   ATARI 1                              ET Atari
                                               X22.95 4.~-~5                                $39.99 Sa5;s5         iu..~,i,,~•.   $16.95 ~~gss




                                                          ~         ~   ~




                                                          ~y' ~.        s~
                                                               :~
                                                       >>      "~~ ~~




                                               ET Atari                                     Att~ri 2600                          ATARI FADED
                                                17.95 i2&4~i                 '/;oiors       $28.95 533-9                         $19.99 ~22:8~      to co~urs


https://teechip.com/search/atari/page/18
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 61 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip



                                                                                                                             ,►

                                                                                    ~`r                                    '"




                               ATARIFADEO                         Atari Girl                                ET Ateri
                               $24.95 x,28:95    to colors        $18.95 S2a:95               2 ~o~ors      $35.95 5+95




                               Atari Joust                        Atari Girl                                ATARI 1
                               $28.95 S                           $19.95 $~S~                 ir> cc,~ors   $19.99 g22.8~i        t2 colors




                               ATARI 1                            ATARIFAD[D                                Atari Nebulo
                               $29.99 $,~4-Ay    fl cnfors        $24.99 S2&-ae               a coior~      $35.95




                                <        1      16      17   18       -        50         >




                                                     Back To Top ~




https://teechip.com/search/atari/page/18
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 62 of 125

1/7/19                                         atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
         ~TeeChip


         Home    Search Re,uEt •atari'




         1,316 Search Results for

         `ratari"
            Filter                             Showing 1,316 Items                                                   Sort: Top Selling ~


         Category                        —


         Women


         Men


         Youth &Baby
                                                                                   ATA R
         Home &Living


         Accessories

                                                 Atari Nebula           ATARI 1                            Atari 2600
         Color                           -I-
                                                 $28.95 saaa~           $27.95 t3~.s~      ~, ~.~,i<~~•,   $42.95 taaa~




                                                                             0
                                                                                   ATARI




                                                 Ace~~ X600             ET Atari                           Att~ri Nebula
                                                 $11.95 ~~s             $18.95 ~~          v ~-~~~,<<      $18.95 ~:s5




                                                              ATARI        ~ ~_

                                                                            ~ ~i
                                                                              ~i




                                                ~ a~a~~                 Atari 2600                         Ateri 2600
                                                $22.95 Sz~s~           $27.95 ~6           9 colors        $19.95 ;'~~.nc


https://teechip.com/search/atari/page/19
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 63 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip



                                                                                                                                  1      1 r      •


                                                                                                                                  ,~~~~~
                                                                                                                                       k


                                                                                          . x ..::..
                                                                                                                                          ..~-.



                                Att~ri Joust                                   ET Atari                                ET Atari
                               $28.95 X3.3:35                                  $18.95 X95                  to co~o~~   $17.95 ~2e.~5              17 ~: odors




                                                                                                                                      yvwy~

                                                                                                                                      ~~~'~
                                                                                                                                         V.




                                Atari logo                                     ATARI 1                                 Atari Joust
                               $38.95 Saa,9g                s coon.            $24.99 ~aa,~~               s ~:~~„~;   $26.95 t38,eb




                                                ,,~ _ ~;                                                                              ~0~~`
                                                                                                                                         :;~
                                                                                                                                      ~,V ~ ~
                                          1.
                                                                                                                                      '~t




                                          ~..




                               Atari 2600                                      ATARI 1                                 Atari Jousi
                               $26.95 g~:95                 ~o<~,~~,~~,        $18.95 i„~.i-e~                         $25.95 g~s,+~




                                <       1                  19       20    21               50          >




                                                                Back To Top ~




https://teechip.com/search/atari/page/19
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 64 of 125

1 /7/19                                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

                  TeeChip


          Home    Search Result "atari'




          1,316 Search Results for

      "atari"
             Filter                           Showing 1,316 Items                                                                    -      Sort: Top Selling ~


          Category


          ~Nomen


          Men


          Youth &Baby


          Home &Living


          Accessories

                                          +     ATARI FADED                        ATARI i                                     Atari logo
          Color
                                                $39.99 Sa~.~          ~o<_„i~,~:   $18.95 b;a~-?:s               ~ ~ ~,i~~~:   $28.95 sa~.as            ~i «,ions




                                                           ~    ~ ~

                                                           '
                                                           , sue i
                                                           .. `.
                                                                                                                                              ~~::




                                                ET Atori                           Atari 2600                                  Atari Girl
                                                $27.95 3~                          $26.95 5~a~~                                $25.95 3~:~              (i ~ nln~c




                                                               ~R~
                                                                                                      r+ v '}
                                                                                                          -.

                                                                                                      ~`'r,

                                                                                                ~~-



                                               Atari Nebula                        Atari Girl                                  ATARI 1
                                               $26.95 sae:s6                       $16.95 s~ss~                 n <<,io~~.     518.95 ~s~                ~ , ...,


hops://teechip.com/search/atari/page/24
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 65 of 125

1 /7/19                       atari Shirts. Hoodies, Posters, Mugs ~ TeeChip

                                                ~~




                                ATARIFADEO                                   Atari Joust           Atari 2600
                               $19.95 ~S2~:s5              G colors          $26.95 Sa~S           $26.95 ~38:s5         10 color;




                                                                                           ATAR!
                                                                                                                 ATARI




                               nTARI 1                                       Er Acari              ET Atari
                               $18.95 t2~&                                   $25.95 S~ee~          $26.95 ~ae.a~




                                           t
                                          -`.    ::

                                              ATARI Y




                                    /                         ~.
                                    f                   ~. , ~



                               ET Atari                                      Atari Nebula          Atori Joust
                               $42.95 &ae,~~                                 $22.95 S2~as          $22.95 i2~a~




                                <         1              19        20   21              50




                                                              Back To Top -'~



https://teechip.com/search/atari/page/20
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 66 of 125

1 /7/19                                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Resutt "atnri'




          1,316 Search Results for


      "atari"
             Filter                            Showing 7,316 Items                                                                               Sort: Top Sailing ~


          Category                        —


          Women                                                                                                                            ATARI
          Men


          Youth &Baby                                                                                   ~                                k''ry            ~~
                                                                                                                                        r1__.,-,
                                                                                                                                          ~ ~`~
          Home &Living


          Accessories

                                                 Atari Nebula                     ATARI FADED                                      ET AtAri
          Color                           -h
                                                 $28.95 ~asg                      $24.95 32a,a~                                    $17.95 S~,es                rJ .:~,i~>«




                                                                                                                                              ~.r




                                                                                                                                                   ATARl7




                                                 ATARI 1                          ATARI 1                                          ET Atari
                                                $35.95 S+~s          ~o ~,.:or~   $19.95            5               rs ~:~,i„~~:   $18.95 ~~




                                                                                                                                                      ■
                                                                                                1       1



                                                                                              t ~-~r.•~                                           ~0;
                                                                                              ~.~   ~~      ~   .
                                                                                                                                                  ~2~~
                                                                                              :~%”' c`, fir                                           y  LJ
                                                                                                                                                      Ci r ~




                                                Atari Joust                       ET Att~ri                                        ~Q2Qfl SOUS(
                                                $26.95 $ae:~                      $28.95 sa3.e~                                    $24.95 E2s,~


https://teechip.com/search/atari/page/21
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 67 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                              .:~OZ,~,~;
                                                  xis
                                                                                            ,,
                                              ~►';~   ~`                                 ,~
                                                 `~~ ~:




                                Atari Joust                                   ET Atari                           ATARI 1
                                $42.95 ~s                                     514.95 X7;95           t7 colrxs   $24.95 3~s~35       to colors.




                                ATARI FADED                                   Atari 2600                         Atari 2600
                                $29.99 ;34:9                t~ c:~!nrs        $25.95 Sae&                        $27.95 ~~




                                                                                                                              f
                                                                                                                              ~~
                                                                                                                              .~~,

                                                                                                                           ,
                                                                                                                           9~




                                Atari Nebula                                  ATARI 1                            Atari Girl
                                $19.95 ~.?2,g5                                $76.95 t~s6            ~ ~~i~,~t   $35.95 taa,96       n ~-~~or<.




                                <       1                  19      20    21                50    >




                                                                Back To Top ~




https://teechip.com/search/atari/page/21
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 68 of 125

1 /7/19                                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search ResuR'atari'




          1,316 Search Results for


          ~~atari"
             Filter                           Showing 1,31~-~ Items                                                                 Sort: Top Selling ~

                                                                                Trondirt~
          Category                      —     ~~                                              i


          Women


          Men

                                                                                                     y
                                                                                                                                        ~~
          Youth &Baby                                                                             a`~~
          Home &Living


          Accessories

                                                Atari 2600                                                             Atari Girl
          Color                         -I-
                                                $22.95 s2c~.g~            ~y~                                          $17.95 t2aas




                                                              r.


                                                                                                                                    1


                                                                                                                                    .
                                                                                                                                    ice _t

                                                                                                                                        ,.     ~

                                                                      p




                                                ATARI FADED                     Atari logo                             ET Att+ri
                                                $19.99 5~2~5                    $35.95 ~s                ~o <<;i~,~,   $22.95 ~s5




                                                                                                                                        AIMS




                                                ATARI 1                         Att~ri 2600                            ET Att+ri
                                                $24.95 52a-~                    $16.95 ~~                              $19.95 52~-s5


https://teechip.com/search/atari/page/22
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 69 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                         .~ ATARI3 ,


                                                                                                            .g


                                                                                                               w




                                ATARIFA~ED                        ET Ateri                       Atari Joust
                               $18.95 ~~95      7 coio~s          $28.95 ~3~                     $19.95




                                Atari 2600                        ET Atari                       Atari Joust
                               $26.95 83A,4G    t2 co~nrs         $35.99 S44:eb       ti co~~n   $14.95 X86




                               Atari 2600                         ATARI t                        ET Atari
                               $28.95 Saa:a~    t~c~;~~,r,        $24.95 S2~:sF       a co~ors   $21.99 S~&,9B     it c~>lors




                                <      1       22      23    24              50   >




                                                    Beck To Top -'~




https://teechip.com/search/atari/page/22
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 70 of 125

1 /7/19                                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

          ~TeeChip
                         :'~hi,:


          Horne   Scorch Result ~~tpri'



          1.31F~ Search Results for


      "atari"
              Filter                          Showing 1,316 Items                                                                Sort: Top Selling ~


          Category


          Women


          Men


          Youth &Baby


          Home &Living


          Accessories

                                          +     ET Atari                           Atari Nebula                       Atari logo
          Color
                                                $35.99 sas,a6                      518.95 ~2s,~                       $24.95 t~8,9b          2 cotcxs




                                                                                                   ~.




                                                Atari Girl                         ATARIFADEO                         ATARI FADED
                                               $26.95 ~i5                          $25.95 ~is5          , , .... ~.   $27.95 X95             9 colors




                                                             ATARI .:
                                                                                              tiTARI
                                                             ~'~




                                               ET Atari                            ET Atnri                           ET Atari
                                               $21.99 ~2~:96            ?.:o;o~~   $14.95 87:95                       521.99 S2F,9b         t8culnrs


https://teechip.com/search/atari/page/23
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 71 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip



                                            r~: c~ ~ ~~~r:-                         JIIATARI~
                                                                                                                         ,.c~,~~ .

                                                                                                                            ., .,,,




                                Atari 2600                                  Atari 2600                       ET Agri
                               $28.95 X395                t5 colors         $28.95 ~,~~                      $26.95 ~e:~5




                               Atari Girl                                   ~TARIFADED                       ET lltari
                               $28.95 533.9E              1fi colors        $16.95 t~aa,s6        7 colors   $17.95 ~~




                               Atari 2G00                                   Atari 2600                       Atari Nebula
                               $35.95 ~s,a~               R rct;rt~,        $24.95 ~s,s~                     $14.95 ~6




                                <       1               27       23    24                50   >




                                                              Back To Top ~




https://teechip.com/search/atari/page/23
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 72 of 125

1 /7/19                                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Result "a.nri'



          1,316 Search Results for

      "atari"
             Filter                           Showing 1,316 Items                                                                       Sort: Top Selling v

                                                                                        Trending
          Category


          Women


          Men                                                                                        ATARH


          Youth &Baby


          Home &Living


          Accessories

                                          +     Atari 2G00                              ET Atari                              ATARI 1
          Color
                                                $25.95 S2asg               ~~~,~~<,~~   $16.95 sae,e~                         $25.99 328,$6             9 co~o~~.




                                                               r~
                                                              . ~:~.
                                                              r~ '-w




                                                Atori Girl                              AtAri Jagunr Controller               AtArf Jaguar Controller
                                               $16.45 4~~                               $28.95 ~a-s5                          $22.95 s~s~s




                                                Atori Jc~guor Controller                Retro Atari Gaming Logo               Retro Atari Gaming Logo
                                               $22.95 peg                               $26.95 sae,e~             » «~~<~~~   $27.95 ~:gFi              Id colors


https://teechip.com/search/atari/page/24
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 73 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

                                                                                        -,        ~.
                                                                                         ATaar

                                                                            ~.               •9



                                                                                                                                  "T,". R r..
                                                                                                                             ~a


                                                                               t                                             ,:

                               Isle Of Atari                          Atari Missile Command                         Retro Ateri Gamine Logo
                               $24.95 ~2~s:~s                         $21.99 ~b-25:95                  13 co~:ars   $36.99 ;a~2:95               3 color,




                                                                                         ~7~

                                                                                        ~C




                               e1T~Rl JAGUAR RETRO CLASS...           ATARI ISLE OF DOGS                            Atari Classic Loco
                               $25.99 s2~.a~        ~ «,;~>:::        $19.95 s2~.a&                                 $26.00 5~9,9~               ? color:




                                                                               a`                     ~'

                                                                                   ,,
                                                                                                                            ~~.

                                                                                                              a

                                                                                                               ~



                                                                                                           -r::~
                               ATARI JAGUAR RETRO CLASS...            ATARI JAGUAR R[TRO CLASS...                   Jsponese Atari II
                               $32.99 $7:95         5 coto:s          $19.99 ~~~-9~                    tl colors    $35.99 Sa1:9b               1fi colors




                                <       ~         ~z       s3    24       ..            50        >




                                                       Back To Top ~




https://teechip.com/search/atari/page/24
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 74 of 125

1/7/19                                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                 TeeChip


         Home    Search Resiilt'atari'




         1,317 Search Results for


         ~~atari"
            Filter                           Showing 1,317 Items                                                                Sort: Top Selling ~


         Category                        —


         Women
                                                                                                                                  ~7~

         Men                                                                                                                      tlk



         Youth &Baby


         Home &Living


         Accessories

                                               ATARI JAGUAR RETRO CLASS...          Atari Classic Logo                  ATARI ISLE OF DOGS
         Color                           +
                                               $25.99 S2.e,~           ~ ~_~>w~~:   $26.00 s2s.a~        s <<,i~>~S     $19.95 ~2~.~




                                                                                                                         l



                                                                                                                                             s      '~I

                                                                                                                         ~   ~~                      f

                                                                                                                         f




                                                                                                                         t


                                               ATARI JAGUAR RETR4 CLASS...           played Ateri                       ATARI JAGUAR RETRO CLASS...
                                               $32.99 ~s              5 ~~~~~~~     $35.95 S~:ss         ii ~.~;~:,:-   $19.99 g~5           >> ~~~i~,ts




                                                                      -~.




                                                       ~~r        a




                                               Japanese At~rill                     JApanese Atarill                    ATARI JAGUAR RETRO CLASS...
                                              $35.99 s~u:9F           1s ~:o!c,r>   $26.95 ~aCa-s5       3 <o~o~:.      $24.95 L2g~g


https://teechip.com/search/atari/page/25
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 75 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                             t~'




                                Atari Jaguar Controller                         Atari Isle Of Dogs                     ATARI JAGUAR RETRO CLASS...
                                $26.95 ~aa~s                                    $25.95 59:96                z co~ors   $29.99 $34:95           ti ~:o~or~




                                            MKSfCE(G/AMAMO'
                                                                                                     a

                                                                                         rP~r~~ ,
                                                   ~..


                                                                                         ~=— --
                                Atari Missile Command                            played Atari                          GEEK Atari Denim Logo
                                $35.99 Sa~,af                  is co~o~s        $19.95 52.8&               t6 colors   $42.95 3a9,g~           s r~,~n~~




                                                   ;~_

                                             -           .~                               ATARI
                                                                                     t             ~ ~ ~   t~
                                            =~t,          =

                                            :..h         t;




                                             ~1r~ ~l ` 4


                                            t-y
                                            w!  ~r~~~ f;
                                             ~'',•"'
                                            ... Y     ~




                                Atari 2600 tee shirt                            Atari Missile Command                  Isle Of Atari Dogs
                               $24.95 X28-96                   3 colors         $17.95 ~e:~                t7 colors   $28.95 8aa-aa           ~ ,.of-,<<:




                                <       1                     25     26    27             50          >




                                                                   Back To Top ~



https://teechip.com/search/atari/page/25
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 76 of 125

1/7/19                                                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                   TeeChip
         ~.^~c_-rt11et1   fJ}::r,   ;'r:,t.t~_i• F: ~•;,b~


         Home ~ Search R~sutt'nt~ri'




         1,317 Search Results for


         ~~atari"
               Filter                                        Showing 1,317 Items                                                                     Sort: Top Selling ~

                                                                                                   Trending
         Category                                 —


         Women


         Men


         Youth &Baby
                                                                                                                ,.              ~
         Horne &Living


         Accessories

                                                 „~„           Japanese Atari II                   Japanese Atari II                       GEEK Atari Denim Logo
         Color
                                                               $16.95 S~s.aS            7 CUIUt~   $17.95 S,~.gs             n ~~,i~~:<.   $25.95 $~eAG                             n colors




                                                                                                            •.r




                                                                                                                                                       it~7',~
                                                                                                              ~~~
                                                                                                              (~~~ s                                  ._~!
                                                                                                                                                         ~~~;
                                                                                                                                                     ~ ~,
                                                                                                           ~~.~




                                                                                                   Atari Isle Of Dogs                      Atari Isle Of Dogs
                                                                                                   $18.95 52~1As             n ~o~~~s      $27.95 $3 95                            t!., colors




                                                                                                                                                      ,x              `_


                                                                                                                                                             ~~
                                                                                                                                                              ,,
                                                                                                                                                      ~a.~:                .:~'i

                                                                                                                                                                  `
                                                                                                                                                          ~r~t. ~
                                                                                                                                                      ~   ~~L,r.-
                                                                                                                                                                          's
                                                                                                                                                                      $ ,~~

                                                                                                                                                           . _,..y~
                                                                                                                                                                  ~~  ',
                                                                                                                                                                   .r




                                                               Agri Jegu~r Controller              Retro Atori Gaming Logo                 ATARI ISLE OF DOGS
                                                              $42.95 ~1A:~                         $35.95                    ~o co~ors     $25.95 $2~s~                            s colors


https://teechip.com/search/atari/page/26
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 77 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                                    -~-

                                                          ~;
                                                          6


                                                     ~.




                                Japanese Atari it                             Atari Jaguar Controller               Atari JaguAr Controller
                               $35.99 345                  is corors          $18.95 S~:sS                          $28.95 ~5




                                Atari Jaguar ControlEer                       ATARI J/1GUAR RETRO CLASS...          Isle Of Atari
                               $19.95 S2~,e~                                  $19.99 52~.9G             t2 colors   $27.95 S3~SF              6 color:




                               Atari 2600 Love                                Japt~nese Atari II                    Japanese Atari II
                               $24.95 83~a~                   3 coior4        $22.95           ~                    $24.95 S~~




                                <       1                 25       26    27               50       >




                                                                Back To Top ~




https://teechip.com/search/atari/page/26
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 78 of 125

1 /7/19                                         atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Result "ntari'



          1,317 Search Results for


          ~~atari"
             Filter                             Showing 1,317 Items                                                                         Sort: Tap Selling ~


                                                                                          Trending
          Category                        —


          Women


          Men                                                                                              $~~
                                                                                                           ~fY -




          Youth &Baby


          Home &living


          Accessories

                                                  Japanese Atari II                       Atari Original Screen Logo              Retro Atari Gaming Logo
          COIOf                           "}-
                                                  $19.99 S~2,95            a ~:~>!~,~•,   514.95 ts~.e~            ~i~.~,i~>~>.   $22.99 3~,es              is ~.,,i<>~,.




                                                                                                                                        ~•4
                                                                                                                                        t
                                                                                                                                          ,            U (~


                                                                                                                                            _,.;

                                                  Atari -Original Screen Logo             GEEK Atari Denim Logo                   Atari Isle Of Dogs
                                                 $18.95 $295              5 colors        $21.95 ~~s:~s             S cr..tnrs    $14.95 $1 95              17 color




                                                 RETRO ATARI GAMING LOGO                  I played Atari                          LEEK Atari Denim Logo
                                                 $14.95 ~s~:s6            a ~:aors        $42.95 ~1-9~             .s ~u~o~s       25.95 ~23:4~             3 color;


https://teechip.com/search/atari/page/27
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 79 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                                              ATARI'r




                                                                            ~.




                                Atari isle Of Dogs                                           Atari Missile Command                          Atari Jaguar Controller
                               $14.95 $~s5                                  z co~ors         $21.99 $5:95                       7 cc~~ars   $19.95   TSLT
                                                                                                                                                     d




                                                                                                                                                   O
                                                                    ST4v




                                                                                                                                                         ~~~
                                              f~~y~~:,
                                                  :, ~L        (,                                                                                        ~~~
                                                                                                                                                         ~ww
                                                                                                                                                     ..=r~~.
                                                                                                                                                          ~




                               Atari Isle Of Dogs                                            atari t shirt                                  Atari Oriyinal Screen Logo
                               $35.95 Sa4.86                                t7 colors        $26.95 539.9a                     t1 colors    $18.95 $2~,8c             t7 cot«s




                                                     ~'` 'a~'~`
                                                              '~~

                                                                                                                             rig....":)
                                                                                                       s~'~!"Y1I"fY\t

                                                                                                   ,
                                                                                                   I
                                          r                                                        f                    ,i
                                                                                                                         {
                                                                                                                        :~

                                      7
                                                                                                                   ~,

                                                                                                       :',
                                                                                                                        :Y




                               ATARI JAGUAR RETRO CLASS...                                   Atari 2600 tee shirt                            played Agri
                               $27.95                     ~3                ~)fS1IQf;        $22.95 $,2~c~Aa                 is colors      $27.95 $3?,9€~            is colors




                                <             1                            25     26    T7                   50     >




                                                                                Back To Top ~



https://teechip.com/search/atari/page/27
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 80 of 125

1 /7/19                                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
          ~TeeChip


          Home 'Search Result "atari•



          1,316 Search Results for


      "atari"
              Filter                          Showing 1,316 Items                                                               Sort: Tors Selling ~


          Category                      —


          Women
                                                                                                                                           ~I
                                                                                                                                                 1
          Men
                                                                                                                               ,~
                                                                                                                               ,~'~~~ ~

          Youth &Baby                                                                                                          ~~ t~R=;i
          Home &Living


          Accessories

                                                 played Agri                    Atari Jaguar Controller               Atari Isle Of Dogs
          Color                         -}-
                                                $25.95 S2-9re~      6c.cncr:    $19.95 $2~.s~                         535.95 3a~s~              n ~t~i~<<.




                                                                                       ~~i




                                                                                                 :~~




                                                atari t shirt                   Atari Original Screen Logo            GEEK Atari Denim Logo
                                                $26.95 33e~5        tt colon    $18.95 ~2i:95             t7 colors   $19.95 $~5                9 calory




                                                                                                                                    •
                                                                                                                             ~T~1~~
                                                                                                 .~.,



                                                 played Atari                   I played Atari                        ATARI JAGUAR RETRY CLASS...
                                               $27.95 ~2-9~         t5 ro~or>   $17.95 $28:45                         $27.95 ~a2:es             <; ._error;


https://teechip.com/search/atari/page/28
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 81 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                                                                                                                      .. ~,.
                                                                                                                                         r.

                                                 ,•

                                           ~+Ms~~ca.~w~►ro-                                                                                    s
                                            :L~~'
                                                                                                                                               t




                                Atari Missile Command                           Atari Missile Command                 Atari 2600 tee shirt
                               $35.99 $4x:95                   t8 caars         $16.95 SOs.135           2 colors     $22.95 3-26635               is color.




                                Atari 2600 Love                                 Isle Of Atari Dogs                    Isle Of Atari
                               $14.95 sua~                     ~~ ro~o~s        $42.95 Sa~~              io ~oio~~    $26.95 S3A.a~a               s <:o~o~s




                               Retro Atari Gaming Logo                          ateri t shirt                         ateri t shirt
                               $26.95 Sat~sTS                  1? ~ot~rs        $42.95 S4&8~             trs rotors   $26.95 S~a~~                 ~i ~:~i<~~>:




                                <      1                      28     29    30                   50   >




                                                                   Back To Top ~




https:l/teechip.com/search/atari/page/28
                            Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 82 of 125

1 /7/19                                           atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip



          Hone    4,•~~r~h (!t•,Ult "at~ri"




          1,31/Search Results for

      "atari"
             Filter                               Showing 1,317 Items                                                                                     Sort: Top Selling ~


          Category


          Women


          Men


          Youth &Baby


          Home &Living


          Accessories

                                              +     Retro Atari Gaming Logo                atari t shirt                                      atari t shirt
          Color
                                                    $26.95 ~39Af              12 colors    $42.95 $~8;~                         t8 cv1<~cs    $26.95 3~,A6




                                                                                                                =_=
                                                                                                  1            `r i~




                                                                                                   ~`.     ~        ..         -~




                                                    ATARI JAGUAR RETRO CLASS...            Atari Original Screen Logo                         Atari Missile Command
                                                    $24.95   ~5               4 r~,!~.r>   $21.99               s               ~;~ ~<~i~,s   $17.95 $~e:s5




                                                                                                               ~r'1m
                                                                                                         #.*             ~~.
                                                             j
                                                             J-~%         ~s'~ ~T
                                                            j  --~'~ ~'-~      ~'

                                                                    ~~




                                                     played Atari                          Isle Of Atari Dogs                                 Japanese Atari II
                                                    $28.95 Sa3,9~             ~s <_o~or~   $28.95 ~3-9~                         9 co~ors      $22.95 ~2G9~            9 color;



hops://teechip.com/search/atari/page/29
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 83 of 125

1/7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                           '~, -~'~:
                                                        l'
                                             ►~J'
                                           ~.
                                        >E.~
                                       ~`


                               Atari 400 Setup                                  ATARI JAGUAR RETRO CLASS...       ATARI JAGUAR RETRO CLASS...
                               $26.95 $36~                     ~ ro!o;~:        $37.99 $4395          5 colors    $35.95 $41:95           to colors




                               GEEK Atari Denirn Logo                            played Atari                     Isle O(Atari Dogs
                               $42.95 sa~~                     a ~~~~,s,        $18.95 s~             ? «:i~~~5   $42.95 S4sA~            to colors




                                                                                                                                      r
                                                    i                                                                      o``'

                                            ~~~ ~~~ p


                                                                                          Cti,                                        a f
                                                                                                                       ^; J
                                                                                        J~



                                                                                                                                             s
                                                                                                                                            ~..


                               Atari 2600 tee shirt                             Atari 400 Setup                   Japanese Atari II
                               $27.95 $~~                     1G c~lnrs         $35.95 543:x'         3 rofor~    $42.95 SM9.9~           11 corers




                               <        1                    28      29    30             50      >




                                                                  Back To Top ~-




hops://teechip.com/search/atari/page/29
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 84 of 125

1/7/19                                         atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                 T~eChip



         Hcme    Search Result "at~ri'




         1,317 Search Results for


      "atari"
            Filter                             Showing 1,377 Items                                                                              Sort: Top Selling ~




         Women


         Men


         Youth &Baby                                                                                                                              f


         Horne &Living


         Accessories

                                                 Atari Jaguar Retro Classic               Atari Jaguar Retro Clflssic                 Retro Atari Gaming Logo
         Color                           -1-
                                                 $28.95 S~aa,s~                           326.95 3aa,~                                $24.95 S2S,BS             2 colors




                                                             ~~




                                                 ATARI ISLE O~ DOGS                       Japanese Atari 11                           Isle Of Atari Dogs
                                                 $27.95 ~z~                   7 c,~;crs   $35.95    $41}5                 3 rt~iOrS   $22.95 b~26.i3s           e. co~ars




                                                                                                        !
                                                                                                        6"-         -~


                                                                                                      ~ ~J
                                                                                                   ~, ,~                 a~.
                                                                                                            :~, ,
                                                           ~`~       ~.~                        ''4 :';: ~ ,:~,.          ,




                                                 Jopanese Atari II                        Atari Isle Of Dogs                          Atari Original Screen Logo tee...
                                                 $21.99                    ~ ~_oiors      $27.95 Sa~.aG                  te, co~ors   $42.95 Sash              is co~or:.


https://teechip.com/search/atari/page/30
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 85 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                                                     -~-=          ~


                                                                                                                             ',~
                                                                                                                    i rat;
                                                                                                                                   __.~,



                               ATARI JAGUAR RETRO CLAS5...            GEEK Atari denim Logo                 Atari Isle Of Dogs
                               $19.99 $x-95          t0 rotors        $35.95 $4:95               s coiors   $16.95 395                     t7 colors




                                                                                           -yr



                                                                                      ~,~ C~
                                                                                 ,.



                               Isle Of Atari Dogs                     Atari Isle Of Dogs                    Atari isle Oi Duys
                               $26.95 S~OAa          5 co~o+s         $28.95 Saas~               ~~C~o~~    $35.95 Saa,s~                  ~ colors




                               Isle Uf Atari Dogs                     Isle Of Atari Dogs                    Isle Of Atari Dogs
                               $25.95 $~9~           a co~ocs         $26.95 Saa~~               s ~~~~,t   $27.95 ~-~                     ~ ~~>i~




                                <      1            28     29    30              50         >




                                                         Back To Top ~




https://teechip.com/search/atari/page/30
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 86 of 125

1 /7/19                                         atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Result "aiori'




          1,316 Search Results for

          ~~atari"
          - Filter                              Showing 1,3?d.~ Itr_~rn~                                                                  Sort: Top Selling ~


          Category                        _        ~~,~,~.~.~. ;
                                                                                                                                           v       ~..;~
          Women
                                                                     r:

          Men


          Youth &Baby


          Home &Living


          Accessories

                                                  Retro Atari Gaming Logo                Atari Original Screen Logo             Atari Original Screen Logo
          Color                           -I-
                                                                                         $35.99 Sas~es            +.H «,~~~t>   $35.99 54.95                 78 colors




                                                  Atari Original Screen Logo             Atari Isle Of Dogs                     Isle Of Atari Dogs
                                                  $21.99 ~~s                iz ~,>~~~s   524.95 ~2s:~,                          $27.95 $3:95                 fi ca~ors




                                                               /                                    ~         ~
                                                                   ATARI                             ~~.f3~                                          i) L,




                                                  GEEK Atari Denim Loco                  ATARI JAGUAR RETRO CLASS...            Atari Isle Of Dogs
                                                  $35.95 ~i,96              ~ c;~~vrs    $19.99 3~-9b             to cn~o~s     $16.95         ~             ~7 co~ors


https://teechip.com/search/atari/page/31
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 87 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                            ~~
                                                                                            ;'~

                                                                                      ;:,~ , ;--.




                                Isle Of Atari Dogs                         Atari Isle Of Dogs                       Atari Isle Of Dogs
                                $26.95 $39?~5         s co~ors             $28.95 f33-45                6 co~ors    $35.95 ~4~F:95         4 colors




                                Isle Of Atari Dogs                         isle Of Atari Dogs                       Isle Of Atari Doffs
                                $25.95 s2~,s,~         n ~:~,~o~~:         $26.95 Sae.~a                ~ ~~i~T,    $27.95 $32~A5         6 colors




                                                                                    --


                                      I


                                 played AtAri                              Atari Original Screen Loco               Atari Isle Of Dogs
                                $16.95 Sse.4~         ~ ~ , {,~,,~;        $21.99 S~s:s~                r ~_oi~>«   $18.95 $z~t~5         rr ,:<>i~,~•;




                                <       1            31         32    33              50            >




                                                           Back To Top




https://teechip.com/search/atari/page/31
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 88 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Re,utt'atari"




          1,316 Search Results for


          ~~atari"
             Fitter                          Showing 1,316 Items                                                                     Sort: Top Selling ~


          Category                       —


          Women
                                                                                                                l
          Men
                                                                                               ~T R,.
          Youth &Baby                                                                                         i~ :F.
          Home &Living                                                                  i                          r
                                                                                                     ,_   :_~
                                                                                                          ~t

          Accessories

                                               Atari Jaguar Retro Classic           Retro Atari Gaming Logo                Retro Atari Gaming Logo
          Color                          +
                                               $25.95 s2~a.s~                       $36.99 Sa~,u~i            1s cu~ors    $36.99 Yaass              >> ~<~i~~~.




                                               Retro Atari Gaming Logo              Atari Big Logo 1972                    Atari Big Lobo 1972
                                               $18.95 ~~                            $35.99 $ai:9s               Scc:~ors   $42.99 $a9:96             B colas




                                                                                               ATARI.


                                               Isle Of Atari Dogs                   Atari Classic Logo                     Atari Jaguar Controller
                                               $27.95 S32~b              6 ro!or~   $26.95 saaes                           $11.95 5}x:86


https://teechip.com/search/atari/page/32
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 89 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                            ~.

                                                             ~,
                                       __               ";~.



                                Atari 2600 Love                               Atari Missile Command                           Atari Jaguar Controller
                               $18.95 ~~95                 2 corors           $21.99 ~5.~95                       13 colors   $18.95   err~~
                                                                                                                                       v




                                                                                                   •




                                                                                          ~~              a.J

                                                                                                                                       V           ~
                                                                                             oo~o~o

                                                                                                                                        oo~o~o




                               AT/-1RI JAGUAR RETRO CLASS...                  ATARI JAGUAR RETRO CLl1SS...                    ATARI JAGU/~R RETRO CLASS...
                               $24.95       $~$A~          4 rn!r~r5          $25.99 ~2~                          9 coi~~rs   $18.95 Spa                7 cnlnrs




                                                    R




                                             ~   l


                                                                                        ~~ t~..-   ,'tl~ 1.




                               Retro Atari Gaming Logo                        Atari Isle Of Dogs                              Isle Of Atari Dogs
                               $22.99 ~~                  13 ro~crs           $25.95 ~sr                          a co~~rz    $25.95 3~s~s              a r<,~ots




                                <      1                31         32    33              50                   >




                                                                  Back To Top ~



https://teechip.com/search/atarilpage/32
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 90 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Resat "atari'



          1,316 Search Results for


      `~atari"
             Filter                          Showing 1,316 Gems                                                                     Sort: Top Selling ~


          Category


          Women


          Men


          Youth &Baby


          Home &Living


          Accessories

                                         +     ATARI DENIM LOGO                       Isle Of Atari Dogs                  ATARI ISLE OF DOGS
          Color
                                               $23.99 5~3.9~              s u;ic;~,   $25.95 529,95            a rotors   $33.95 539.95             6 colors




                                                                                                                                          _~_


                                                          h~ r'1 m                                                                    :.~:
                                                          ~~, ,..,  .
                                                                    r~                                                                ~ ~.:
                                                                                                                                       ~~
                                                                                                                                      r~r
                                                          ~' .
                                                             `S+~ '. Cl
                                                                                                                                1
                                                          1~ ~r'" ~                                                              =~i~.
                                                                                                                                .~




                                               Isle Of Atari Dogs                     Atari Original Screen Logo          Atari Original Screen Logo
                                                27.77    y~T~             6 C(~(CfS   $35.99 4ai:s5           is co~ors   $35.99 ~3s                ~e cao.s




                                                                                                                                         0




                                                                                                                                    Ak



                                               Atari Original Screen Logo             Atari Isle Of Dogs                  Retro Atari Gaming Logo
                                              $21.99 82fr85               t3 co;o-:   824.95 A2s9~                        $24.95 ~28A~              2 co~ors


https://teechip.com/search/atari/page/33
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 91 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

                                        ,~.
                                        --.,, -~                                                                                                    ■
                                         ..                                                                                                    JIB
                                         ~~                                                                                                    ATARI
                                                       y
                                     r                 p
                                    / ~~,             ;\
                                    ~;.,_            ~;a

                                ATARI JAGUAR RETRO CLASS...                    ATARI JAGUAR RETRO CLASS...                    GEEK Atari Dcnim Logo
                               $39.99 b45135               to caiars           $18.95                                         $24.95 ~-2a-ss                   a co~or;




                                                                                                                                               4        '.,




                                                                                                                                     ~ ~~
                                                                                                                                     i ~;
                                                                                                                                           ~       _-



                                                                                                                                     k..



                               Atari Classic Logo                              Atari Classic Logo                             Atari isle Of Dogs
                               $25.00 $28:96               4 color             $19.00 S2~&g                    s «:i~~~-,     $28.95 3~~                      ~ ~.~,i~~,.




                                                                                         n~     ~..r •~


                                                                                         '?~    ~~ ~">
                                       ,\ >
                                     ~~~
                                     ~~~.                                                                 ~a
                                      ~~ ~,




                               Retro Att►ri Garning Logo                       Isle Of Ata~ Dogs                              Atari 2600 tee shirt
                               $14.95 $ate                 >> ~:<:~<~~;        $28.95          9c~             s~ ~-~~~;~~;   $22.95 5~4~                     » ,~~,~~,~s




                                <      1              31            32    33      -      50           >




                                                               Back To Top ~




https://teechip.com/search/atari/page/33
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 92 of 125

117/19                                         atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
         ~TeeChip


         Home    Search Result "atari"



         1,316 Search Results for


      "atari"
            Filter                             Showing 7,316 Items                                                                       Sort: Top Selling ~


         Category                        —


         Women


         Men


         Youth &Baby


         Home &Living


         Accessories

                                                 ATARI JAGUAR RETRO CLASS...            Atari J~yuar ConVoiler                Atari Jaguar Retro Classic
         Color                           -}-
                                                 $18.95 S2a,as                          $28.95 Saa,s~                         $26.95 5~,~5




                                                                                                                                         ,•~,


                                                                                                                                  y ~                        ~~
                                                                                                  !`~~



                                                                                                   4~ ~~~
                                                                                                   ~`1 ~~:`I                               T~~e:
                                                                                                                                          T("            - ~4
                                                                                                                                          +~~ _            `'~~
                                                                                                                                                           ~~
                                                                                                                                                x.....


                                                                                                                                             r
                                                 Atari Jaguar Retro Classic             Atari Isle Of Dogs                    Retro Atari Gaming Logo
                                                 $19.95 ~-z:~s                          $25.95 ~:s5                           $22.95 gzs-ss                  i~ «io~5




                                                                                                                                        ~rf~

                                                 Atari 2600 Love                        Alari 2600 Love                        ployed Atari
                                                 $26.95 ~aa~              r~ ~~,;~,~,   $42.95 3a~,s~            t8 tr,Inrs   $14.95 536                     17 c~l~~rs


https://teechip.com/search/atari/page/34
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 93 of 125

117/19                        atari Shirts, Hoodies, Posters; Mugs ~ TeeChip




                                ATARI JAGUAR RETRO CLASS...             Atari Jaguar Retro Classic              Atari Jaguar Retro Classic
                               $24.95 38:95            to cc~or:        $18.95 ~z+ss                            $27.95 ~2:3~




                                           JIL
                                           ATARI




                               GEEK Atari Denim Logo                    ATARI JAGUAR RETRO CLASS...             Atari Isle Of Dogs
                               $24.95 5~8,s3a          2 colors         $39.99 3as,ss            ~o ~ci~~~s     $26.95 ;36.95            s ~:n~o~s




                                                                                                                            J'~~




                               Isle Of Atari Dods                       ATARI JAGUAR RETRO CLASS...             Japanese Atari II
                               $22.95 ~:9€i            s co~ors         $25.95 ~~                t; ~_~,i<~~s   $16.95 Q




                                <      1            34       35    36       ~     50       >




                                                          Back To Top ~~




https://teechip.com/search/atari/page/34
                          Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 94 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Scorch Result "a2ari



          1,317 Search Results for

          ~~atari"
             Filter                          Showing 1,317 Iteri~s                                                                                 Sort: Top Selling ~

                                                                                                 Trending J
          Category


          Women


          Men
                                                             ,T RI
          Youth &Baby


          Horne &Living


          Accessories

                                         +     Retro Atari Gaming Logo                           Atari Classic Logo                     Atari Classic Logo
          Color
                                               $22.99 526,95                          7 colors   $32.00 S~,sy                           $42.95 ~a9-g~          t5 calvrs




                                                                                         4~



                                                      ~             A ;i i
                                                                    ~F~};
                                                                      ,'4     '~`
                                                            ~         ~
                                                                    i,~~``_ i
                                                           ,'
                                                          ,.                 ,.1
                                                               I,
                                                             ~.                :~~,
                                                           ~~~,r

                                                     ~~=,x i.~



                                               Atari Classic Loco                                Retro Atari Gaming Logo                Isle Of Atari Dogs
                                               $22.95 ~5                          ~1:~~~~t       $28.95 $33:65             11 co~:?rs   $28.95 $33:95          9 colors




                                               Japanese Atari II                                 GEEK Atari Denim Logo                  Isle Oi Atnri
                                               $21.99 52~.~                      t7 co~ore       $23.95 32~~               7 cc~~~s     $25.95 ~9~             ~ co~or~,


hops://teechip.com/search/atari/page/35
               Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 95 of 125

1/7/19                         atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                                                                  ~~~
                                                                                                                                ~- _ _~
                                             ~~
                                                   ,:,




                                 Atari isle Of Dogs                            Retro Atari Gaming Logo               Atari Original Screen Logo
                                 $18.95 $~t:95                 2 co!crs        $22.95 $~26.~5            t5 co~nrs   $16.95 ~§




                                                                                                                              J~T l~t.

                                 Atari Oriyinai Screen Logo                    ATARI JAGUAR RETRO CLASS...           Retro Atari Gaming Logo
                                 $16.95 S~9.S5                 2 colors        $25.99 S2-a~              ~ «i~~~5    $17.95 S~A~9F~            n ~_o~or:.




                                                    n ~7'~

                                                    ~~.
                                             `~~         I 1
                                                   ,~




                                 Atari 400 Setup                               Japanese Atari II                     Atari Big Logo 1972
                                 $27.95 S~~                                    $27.95 ~                              $21.95 ~:~                i:; ~,~,.~-




                                 <       1                   34     3S    36              50       >




                                                                  Back To Top ~`~




https:l/teech i p.com/search/atari/page/35
                         Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 96 of 125

1 /7/19                                     atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
          ~TeeChip


          Home ~ Seorch Result "atan"




          1,317 Search Results for


          ~~atari"
              Filter                        Showing 1.317 Items                                                                   Sort: Top Selling ~

                                                                                 Trending
          Category                                                                                                                              *-~
                                                                                                                                                   ~~

          Women
                                                                                                                                  ~~
                                                                                                                             ,!                           ~r
          Men
                                                                                                                                  ~
                                                                                                                                  ~:~
          Youth &Baby                                                                                                             ~~• ~i .


          Home &Living
                                                                                                                              4
                                                                                                                              Z


          Accessories

                                        +     Atari Big logo 1972                Atari Big Loco 1972                   Atari Isle Of Dogs
          Color
                                              $29.99 3aa.a~                      $21.95 s~,&~                          $26.95 S~e.s~                  ~a <~~i~~<<.




                                              Isle Of Atari Dogs                 Atari Classic Logo                    ATARI DENIM LOGO
                                              $28.95 $33:95          1rco;~.     522.95 ~ts-s~            1`~r6(c1;5   $32.99 ~~:~s                   ~y ~oi~~<<.




                                                                                                                                    ~           ~--




                                                                                                                                   J~~
                                                                                                                                    ~.                1
                                                                                                                                  ~;;- ..,, .
                                                                                                                                   ~.'




                                             Japanese Atari II                   Retro Atari Geming Logo               Atari Isle Of Dogs
                                             $21.99 S2~             ~s ~:o~c:s   $28.95 Saa:~6           t; caEo~s     $24.95 S28,eb                  3 co~ors


https://teechip.com/search/atari/page/36
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 97 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip



                                                                                                       !
                                                                                                       y~

                                                                                                             ,~~'.
                                                                                                         1'~ ,-~ T
                                                   .~ .;:                                                                                                 ~ ;•,
                                                   !';~




                               Atari Isle Of Dogs                                             Isle Of Atari Dogs                           played Atari
                               $26.95 £39:95                                 z co;o~s         $22.95 $2695                    t~ colors   $17.95 ~ze:~5




                                                                                                            `~     -'` ~>,

                                                                                                             Cam.::
                                                                                                             .~,~~-
                                                                                                             ~II~~ -
                                                                                                             —.~^
                                     ,1~~`y c                                                                    ~.
                                                                                                                 ~~,-~.
                                        p.~~:                                                                            -a
                                                                                                       .s-'
                                                                                                            1'
                                                                                                      e'

                                      i



                               1 played Atari                                                 Atari Original Screen Logo tee...           Miner 2049er Atari
                               $26.95 S3AAG                                  13 colors        $25.95 S~BAa                    7 cc~o~s    $20.95 324.9            9 co~ors




                                                                                                       ~~~
                                               ~~~°.`
                                                                                                        ,~ r
                                                                  ~,                                  :~a
                                                                                                      ,,
                                                                                                       ~~?
                                              ~v            ~~r
                                                                       ~~.                             '~~~~.~




                               Atari Isle Of Dogs                                             Atari Isle Of Dogs                          Atari t shirt
                               $26.95 S~~                                    fl colors        $14.95 ~s~s€                    n cc~~ors   $22.95 $2Cs96           tG colors




                                <         1           -• ~        34               35    36              50          >




                                                                                Back To Top ~




https://teechip.com/search/Atari/page/36
                                Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 98 of 125

1/7/19                                             atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                      TeeChip
         ~': 1~~~~i'. l'I'i




         Home           Search Result'atari'




         7,317 Search Results for


         `ratari"
                 Filter                            Showing 1,317 Items                                                                       Sort: Top Selling ~

                                                                                             Trending
         Category

                                                                                                             0
         Women
                                                                                                        '~ G'1.~                                 ATARI
                                                                                                        #>> ' .'~ ~                         -               -,
         Men                                                                                            -~ _ '~                              ~+s3~6t ct~unllD"~
                                                                                                        1~" ,• ~
         Youth &Baby
                                                                                                                                                    .,,.

         Home &Living


         Accessories

                                               +     Isle Of Atari                           Isle Of Atari Dogs                    Atari Missile Command
         Color
                                                     $22.95 ~5                 s ~_~,!~~~    $24.95 sae,a~                         $14.95 sss.~s                  n , <~i~>~•.




                                                     Atari Missile Command                   Japanese Atari II                      ~~layed Atari
                                                     $17.95 ~5                 ~, ~,~~~,~s   $22.95 ~~~5              n ~,:~<,,.   $19.95 X15                     t1 colors




                                                     Retro Atari Gaming Logo                 Japanese Atari II                     Ai~ri -Original Screen Logo
                                                    $43.99 S~e~                ~s <o~o~;     $26.95 ~aa~s                          $18.95 S~                      ~J COIPiS




https://teechip.com/search/atari/page/37
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 99 of 125

1/7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                     1                                                                                          ~'~
                                     ,~
                                           ~:      ~                                   :~~
                                                                                                                             ,~~;             ,,~.
                                                                                                                             t ,'




                               Japanese Atari II                           Atari Big Logo 1972                     Atari Isle Of Dogs
                               $28.95 X33:95              tt cojors         25.99 529:95               5 colors    $35.95 ~s5                                6 co~~,rs




                                                                                              "r




                                                                                       ~      ~




                               ATARI DENIM LOGO                            Alari Classic Logo                      atari t shirt
                               $24.99 S2s,aG              5 colors         $24.95 mad                  ? ~~i~~_    $35.95 Saa,s~                             1~ r9I0f5




                                                                                                                             C -.~    ~                ?4

                                                                                                                                     .~\_


                                                                                                                                                    `J' l:

                                                                                                                                                        1

                                                                                                                                        i~~
                                                                                                                                       ..a     rj

                                                                                                                                     ...,~-" - ~        Y~


                                                                                                                                  a
                                                                                                                                 ~R'~
                                                                                                                                    i ~~`;-7t~-~u

                                                                                                                                           '`~~j..y
                                                                                                                              .y      r.~
                                                                                                                                       i•`?~~y7
                                                                                                                                              ~`'
                                                                                                                                                ~.r~
                                                                                                                                           '1
                                                                                                                                            ~ ~..

                                                                                                                                      ~~f G_~




                               Atari Jaguar Controller                      glayed Ateri                           Japanese Atari 11
                               $35.95      ~.$J                            $19.95 ~?.?-s:~~            t6 colors   $35.99 $43,A~                             3 color




                               <       1                 37     38    39              50           >




                                                              Back To Top ~



hops://teechip.com/search/atari/page/37
                       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 100 of 125

1/7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

         ~'TeeChip



         Home    Search Result'atari'




         1,376 Search Results for

         ~~atari"
            Filter                          Showing 1,316 Items                                                                                  Sort: Top Selling ~


         Category


         Women


         Men                                         ~ ~-~
                                                        ~~
         Youth &Baby

                                                        ..~
         Home &Living
                                                    ~f iT~:
         Accessories

                                        +     Atari Isle Of Dogs                      ATARI JAGUAR RETRO CLASS...                     1 played Atari
         Color
                                              $11.95 Sa3,a~           ~~s :.~;:~.~•   X19.99 52~ aS                   in ~,~i~,:•.    $24.95 Sass                   ~,~~,<<.




                                                                                                                                                          ~,




                                                                                                                                            0~                 ~.-

                                                                                                                                                 ~~


                                                                                                                                                               I
                                                                                                                                             k                 <~

                                              Atari 2600 Love                         Atari 2600 Love                                 Japanese Atari II
                                                                                      $19.95 5~2:ss                   tr, co~nrs      $21.99 55:95             18 colors




                                                                                                               u',. ~~.
                                                                                                    :}.          `I



                                                                                              ,:=

                                                         L      1                                               ~:~

                                                                                               y          `E
                                                                                                           Y
                                                                                              '~l y k '~ u




                                              GEEK Atari Oenim Logo                   Atari Missile Command                           Atari Missile Command
                                             $22.95 52~~                              $35.99 ~at,45                       '. co~~rs   $18.95 32-1.9F           to colors



https://teechip.com/search/atari/page/38
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 101 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                            ~,~


                                                  --_     ;~
                                        4     -
                                                   = =-t


                                              ,~



                                Atari Original Screen Logo                   Isle Of Atari                       Agri Big Logo 1972
                                $35.99 ~4i~5              3 co;ors           $28.95 ~:s5              9 colors   $25.99 X495              5 colors




                                Retro Atari Gaming Logo                      Japanese Atari II                   Atari - Oriyinal Screen Logo
                               $43.99 ~aeb                ~a colors          $26.95                              $18.95 g2s.95           ,cc~or.




                                             ~.     r


                                                                                                                           ~~
                                                          ~+

                                                                                                                                  ..
                                                                                         ~    4
                                                                                                                            ~,'




                               Japanese Atari II                             Atari Classic Logo                  Atari Isle Of Dogs
                               $28.95 Saaa~               ii ~~,!os•;        $24.95 ~~s               ~ ~~i~~s   $35.95 Sa~-s~            F r~~lnr~




                                <      1                37        38    39               50       >




                                                               Back To Top ~




https://teechip.com/search/atari/page/38
                       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 102 of 125

1 /7/19                                                  atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip

                        i~i~I7   ~r`011Tj'i u E3ci~J)r     ~iQll}s- ,:~c ~..I'.



          Home Search Resuh'aterl•



          1,317 Search Results for


          ~~atari"
              Filter                                     Showing 1,317 Items                                                                                                Sort: Top S~Iliny ~


          Category                            —


          Women
                                                                                        r~
          Men                                               ~         ~ ~\
                                                                  i
          Youth &Baby
                                                                   ,(' ~~'
                                                                             Y               `
                                                                '-i'                   ~~ - fir..
          Home &Living


          Accessories

                                                           Atari Isle Of Dofls                                            ATARI JAGUAR RETRO CLASS...           I played Atari
          Color                              -}-
                                                           $11.95 53385                                  f6 cotors        $19.99                 tD ~.~~i~~r:   $24.95 ~2s.~s                        3colors




                                                                                                                                        ~                                                            ,~ w


                                                                                                                                                                                                 ,~-.s

                                                                                                                                                                        I~




                                                                                                                                                                       ~E


                                                           Atari 2600 Love                                                Atari 2600 Love                       Japanese Atari II
                                                           $22.95 X95                                      to ,~.~;c:~~   $79.95 ~2~5            1G co~ars      $21.99 55:95                         tf, co~ors




                                                                                  ATARI`:" 1                                                                                             y~~

                                                                        ^'                                                                                                       ~~~~Y'    1
                                                                                                                                                                                     ~YD        q
                                                                                                                                                                                           r
                                                                         ~
                                                                        .Z                                                                                                     ter'.-  '~raems.
                                                                                                    K                                                                       '.~+Y..:rr,~.—
                                                                                   +                'd~                                                                          i       ~`
                                                                                                    .t~a~.                                                                    ~A 1              i
                                                                        ~,~ ~                                                                                                        ~         Y .
                                                                                                                                                                             r



                                                                                                                                                                                          :y
                                                                           '~                         t^




                                                           Atari Missile Command                                          Atari Missile Command                 Atari Original Screen Logo
                                                          $35.99 S~17:86                                     3 colors     $18.95 S~~            tD cc~ors       $35.99 ~~                            3 cotnrs


https://teechip.com/search/atari/page/39
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 103 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                               ~?~a                                     ~                                  ,,~
                                                                                                                        ,~ ,
                                                                                        ..                              y
                                                                                                                        ~y




                               Isle Of Atari                            GEEK Atari Denim Logo                 Atari 400 Setup
                               $28.95 S~5              9 colors         $22.95 ~b?&:s5                        $24.95 ~b28-s5       z co~o~;




                               GEEK Atari Denim Loyo                    Atari Jaguar Controller               Isle Of Atari Dogs
                               $28.95 saa,as           ~ «~~o~•;        $27.95 Sa2-a~                         $42.95 saae~         ~o .:ui~<<;




                               ATARI ISLE OF DOGS                       atari t shirt                         Iste Of Atari Dogs
                               $22.95 S~9F~            % ~~o{nrs        $28.95 ~33:i1a            iR ~~Inrs   $26.95 Saa~~         G colors




                                <       1             37     38    38       -           50   >




                                                           Back To Top ^




https://teechip.com/search/atari/page/39
                        Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 104 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip

                  TeeChip


          Home ~ Search Resuit'atari"



          1,376 Search Results for


          ~~atari"
              Filter                         Showing 1,316 Items                                                                              Sort: Top Selling ~

                                                                                      Trending
          Category                      —


          Women


          Men


          Youth &Baby
                                                                                                                      .~     ,

          Horne &Living


          Accessories

                                        ~„    .1apanese Atari II                      Atari Jaguar Controller                       Atari Adventure 83
          Color
                                               $28.95 ~aa,n~                          $14.95 Suess                                  $38.95 5~,~




                                                                                                   ~      ~




                                               Miner 2049er Atari                     ATARI DENIM LOGO                              Japanese Atari II
                                               $27.95 ga2-ss             1f7 C<+Inr   $22.99 #~trs5                   t, ~:oto~-,   $18.95 ~%                 t0 colors




                                                                                                                                                    -'~.

                                                                                                 ..~`:~       ,1~~'




                                                                                                   ~~~.-
                                                                                                 ?~-~? .;~
                                                                                                 ~` x ~~ti                                   ~~
                                                                                                            ~,
                                                                                                 '` ~ Y
                                                                                                  .rt ~,
                                                                                                       ,,;. ~ .                              '„~~ '~'
                                                                                                                                                        `~,
                                                                                                                                            ~ ~ 1       y



                                               Atari Jaguar Controller                LEEK Atari Denim Logo                         Atari Isle Of Dogs
                                               $27.95 Sa~-&g                          $24.95 Sz~s~                    2 color;      $19.95 Sz-2-s~            5 colors


https://teechip.com/search/atari/page/40
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 105 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                               Japanese Atari I!                           Japanese Atari it                           Atari Isle Of Dogs
                               $38.99 Saa-~               ~~ ~o~o~.        $19.95 ~~                 ~: ,. ~_~~.>~ ,   $27.95 $3295            ~ co1<>r~:




                                             `~~~
                                                    ~~~




                                       f                  ~




                               Atari 400 Setup                             Atari Jaguar Controller                     GEEK Atari Denim Logo
                               $24.95 528,E               2 colors         $27.95 ~a~                                  528.95 ~3.eb            9 colors




                               Isle Of Atari Dogs                          ATARI ISLE OF DOGS                          atari t shirt
                               $42.95 549-9               t0 c~rors        X22.95 ~s.>               7cniars           $28.95 ~a-t~~           t~c~~~~r~.




                                <      1      -      4~          41   42              50




                                                              Back To Tod ~`




https://teechip.com/search/atari/page/40
                       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 106 of 125

1/7/19                                          atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
         ~TeeChip
                                           «,
         Home    Sear~ItReSuH'atari'



         1,316 Search Results for


         ~~atari"
            Filter                              Showing 1,316 Items                                                                              Sort: Top Selling ~

                                                                                             ~ T~e~din~
         Category                      —

                                                                                                                                                        ~_'^.
         Women                                         ,~                                                                                                         t
                                                                                                                                                                 1
         Men
                                                                                                                                                        *~~ ~~~
                                                                                                                                                        per:
                                                                                                                                                         1~
         Youth &Baby                                        jj.
                                                           s'                                             ~,
         Home &Living                                                  '-~


         Accessories

                                       +         .lapanese Atari II                            Japanese Atari II                       I played Atari
         Color
                                                  $16.95 .~ga,               S7 r.<~!c;r<,     $17.95 S2a,3y             n ~oi~~s      $22.95 32r~




                                                   played Atari                                Atari Jaguar Controller                 Atari Jaguar Controller
                                                  $19.95 ~5                  ~2 «:ifs          X25.95 5~s5                             $26.95 ~e:ss




                                                  Isle Of Atari Dogs                           Isle Ot Atari Dogs                      Isle Of Atari Dogs
                                                  $22.9ra ~26,$~             8 <elors         $26.95 $3435               t", cai~irs   $26.95 ~3e~               5 Colors


https://teechip.com/search/atari/page/41
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 107 of 125

1 /7/19                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                                                                                           ,~         -v


                                                     uitia~ii~.i                                                ~\r
                                       ~1            ~              /

                                    ,,


                                   i                                    ~,
                                                ~.


                               Atari Adventure 83                                        Atari 400 Setup                           ATARI JAGUAR RETRO CLASS...
                               $42.95 ~as:s~                        t~ co(rr             $26.95 $39;95                 a co~ors    $27.95 $3~?35        9 colors




                               Miner 20A9er Atari                                        Atari Classic Loco                        Atari Classic Logo
                               $25.95 52~9.ab                       7 co!„rs             $23.00                        ~t cc~crs   $28.95 s~a~          1s colors




                                                     a~~                                          ~~i           ,~/
                                                     mom
                                                     ~~ r
                                                     tl ~I YI
                                                     ~i IY= G
                                                     rr r~ rri
                                                     ~~s
                                                                                                      T         ~        s
                                                                                                       f
                                                         Yr~:           .__,                 .~                        F~

                                                                                            I
                                                                                                      ~       N ac's
                                                                                          ~                _ __      ~~.


                               Atari OriginAl Screen Logo                                Retro Atari Gaming Logo                   Isle Of Atari Dogs
                               $17.95 3~8~~                         ~7 caars             $42.95 Saar                  10 rnlnr~.   $28.95 a~ec          h r:t~lnrs




                               <            1                      40          a~   az              50           >




                                                                         Back To Top ~




hops://teechip.com/search/atari/page/41
                        Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 108 of 125

1 /7/19                                    atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
          ~TeeChip


          Home 'Search Result'atari'




          1,317 Search Results for


          ~~atari"
              Filter                       Showing 1,397 Items                                                                             Sort: Top Selling ~


          Category


          Women


          Men


          Youth &Baby


          Home &Living


          Accessories

                                       +     Atari Original Screen Loco                 Atari Original Screen Logo             Isle Of Atari Dods
          Color
                                             $21.99 S2-~e~             t~ ~:~:!~,: •.   821.99 S25,a~             n coic,n     X24.95 S2-~-~




                                                                                                                                            ~~~
                                                                                                                                               4 t, y
                                                                                                                                                -_ i..:.
                                                                  VV                                                                       i ji/      t~

                                                                                                                                           i !!;




                                             Atari Isle Of Dogs                         Atari 2600 tee shirt                   Atari Isle Of Dags
                                             $25.95 ~s                  ~ ~:~,~~r5      $28.95 ~:s5               I8 rc;InrS   $28.95 $33i3s                    17 colors




                                                                                                                                                           ._
                                                                                                                                   .rte`           ~   w




                                                                                                                                    a~                          ~~




                                                                                                                                      ~,

                                             GEEK Atari Denim Logo                      Atari Jaguar Controller                Retro Ateri Gaming Logo
                                             $38.95 ~~                 f~oior;          $18.95 52~,9b                          $26.95 tae.ag                    ~o~oiors


https://teechip.com/search/atari/page/42
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 109 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                                                            ;~ •7




                               ATARI JAGUAR RETRD CLASS...                  at~ri t shirt                        Atflri Isle Of Dogs
                               $22.99 $~35                5 ~oi~rs          $25.95 ~s:95              r colors   $42.95 ~43~35            5 colors




                                               f     .



                                                                                                                             3L~ 0U 00




                               Retro Atari Gaming logo                      Atari 2600 Love                      ATARI JAGUAR RETRO CLASS...
                               $26.95 336.aG              n «~~ors          $16.95 5~8.~                         $19.95 $2.2~A&          6 co~ors




                               Atari Jaguar Controller                      Ateri Jaguar Controller              Atari Original Screen Logo
                               $22.95 S~s~                                  $42.95 taau~                         $21.99      ~. ~        tEt colors




                                <      1                 40     41   4Z                     50   >




                                                              Back To Top




https://teechip.com/search/atari/page/42
                       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 110 of 125

1/7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                 TeeChip


         Home    Search Rosutt'atari'



         1.317 Search Results for


         `~atari"
            Filter                          Showing 1,317 Items                                                                    Sort: Top Selling ~


         Category


         Women


         Men                                         ~ ~-~
                                                     r`
                                                     ~    `r
                                                           J
                                                        ~~

         Youth &Baby
                                                         ~.
         Home &Living


         Accessories

                                        +     Atari Isle Of Dogs                Miner 2049er Atari                        Retro Atari Gaming Logo
         Color
                                              $17.95 S2a~5         n ~:~~~~~,                                             $22.95 S2~-as             ~~; <:~,i~>~,,




                                              Atari Classic Logo                Retro Atari Gaming Logo                   ATARI JAGUAR RETRO CLASS...
                                              $28.95 ~s            13 r_c?ors   $27.95 $345                   ~) co~~rs   $24.99 ~ai3s              s co~o~s




                                                                                        ..,-.`           ~.



                                                                                        ~ ~~~
                                                                                        ~'         p,,
                                                                                             ';•: - ,




                                              ATARI DENIM LOGO                  ATARI ISLE OF DOGS                        Agri 2600 Love
                                              $37.99 843.9         5 cc;ors     $24.95 3~8-9~                 z colors    $27.95 ~2~96          t5 colors


https://teechip.com/search/atari/page/43
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 111 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                played Atari                          Atari Adventure 83                     ATARI JAGUAR RETRO CLASS...
                               $19.95 ~:~s                            $38.95 ~5a.as§                         $24.99 ~2S.j35            s colors




                                                                                 —    -                                        :$~




                               Japanese Atari II                      Atttti Jaguar Controller               Miner 20A9er Agri
                               $28.95 saa.~                           $14.95 ~z.~                            $27.95 ~.9~i              to <:~,~or~




                                           ~T'ARI


                               ATARI D[NIM LOGO                       Japanese Atari II                      Atari Jaguar Controller
                                22.99 $2fa.9~       5 cc~~nrs         $18.95                     iD cnl~rs   $27.95 Sa2-a~




                                <      1           43     44    45               50        >




                                                        Back To Top




https://teechip.com/search/atari/page/43
                       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 112 of 125

1/7/19                                      atari Shirts, Hoodies, Posters, Mugs (TeeChip
                 TeeChip


         Home 'Search Resutt'atari'



         1,317 Search Results for


         ~~atari"
             Filter                         Showing 1,317 Items                                                                       Sort: Top Selling ~


         Category                     —
                                                                                                                                                  ,~"—

         Women


         Men

                                                                                                                                     `               '
         Youth &Baby


         Home &Living


         Accessories

                                              Japanese Atari II                     Japanese Atari II                        GEEK Atari Denim Logo
         Color                        -F-
                                              $38.99 Saa,sr            a c~~~~~,    $19.95 saa.a~              s ~:<,~<~~5   $24.95 S~8.sg         z c~,~o«



                                                                                                        .-,,
                                                                                                  ~~.




                                                                                                 ~~


                                                                                                        :•.
                                                                                            ;`           ',~
                                                                                                 ;~      -



                                              Atari Isle OF Dogs                    Alari Isle Of Dogs                       Miner 2049er Atari
                                              $27.95 ~
                                                     d^                n eo;o:s     $19.95 g~?-~J5             s colors      $37.95 ~b43:s5          to co~ors




                                                       ,``         f




                                                                       ~`.

                                                   y


                                                 !                      's
                                               i                        ~


                                              Atari 400 Setup                       Retro Atari Gaming Logo                  ATARI ISLE OF DOGS
                                             $42.95 ffa9,~9g           ~ ~:c,~ors    42.95 X48:$5              to ~:rilnr~   $28.95 S3a:-96              ~ colors


https://teechip.com/search/atari/page/44
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 113 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                                                                                                                           ,~._


                                                                                                                               i
                                                                                                                                                  a
                                                                                                                                1                 ,




                                Atari Jaguar Controller                         Atari Jaguar Controller                GEEK Atari Denim Logo
                               $24.95 b~s:ss                                    $28.95 ~3:~                            $24.9.
                                                                                                                            ri ~28-s5                 1 colors




                               Isle Of Atari Dogs                               Atari 2600 Love                        Atari Original Screen Logo tee...
                               $26.95 Sass                 r~ ~:~,i~~=~.        $35.95 S4a-96              n colors    $28.95 ~33Aa               is colors




                                                                                    .~'.       ~. s       - -`'-4




                                                                                      J ~'~

                                                                                                      O




                               Atari Oric~inol Screen Logo tee...               Japanese Atari II                      Atari Jaguar Retro Classic
                               $26.95 $.~8,9~              73coinr,             $26.95 $~A,~kS              7 colors   $16.95 S~a.~~




                                <       1                 43        44     45                 50      >




                                                               Back To Top




https://teechip.com/search/atari/page/44
                       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 114 of 125

1/7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                 TeeChip


         Home    Search Resutt'atari'




         1,16 Search Results for


         ~~atari"
            Fifter                          Showing 1,316 Items                                                                                 sort: Top Snllinc, ••


         Category


         Women


         Men


         Youth &Baby


         Home &Living


         Accessories

                                        +     Atari Jaguar Controller                           Atari Jaguar Controller               Atari Original Screen Loco
         Color
                                              $22.95 S~a~                                       $42.95 3a~a~                          $21.99 55.86              1s colors




                                                          ~.~,          '-_
                                                                    _.`

                                                      1                             /

                                                                                    ~~
                                                   t                                 ~
                                                  /                           _,~,',~
                                                                                    ,-
                                               ~                                     ~

                                              Atari 400 Setup                                   Miner 2049er Atari                    Retro Atari Gaming Logo
                                              $42.95 $49:95                         ~i co~ors   $37.95 ~aa-s5             ~0 <o~nrs   $42.95 $o9g5              to colors




                                                              c
                                                       i"                      '-



                                                   •1 !\~~                          ~
                                                                                    ~~


                                                    f'
                                                            _- . _.
                                                            r,        ;'I `
                                                            ~...~




                                              ATARI ISLE OF DOGS                                Agri J~guer Controller                Atari Jaguar Controller
                                             $28.95 $aa:sy                          a c.~,~o«   $24.95 t~a-a~                         $28.95   eo~ec




https://teechip.com/search/atari/page/45
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 115 of 125

117/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                                 .~

                                       ~      ,< ,
                                                     .~,
                                        ~» :=~
                                                    _;
                                                 ::~~'.



                               GEEK Atari Denim Logo                         Isle Of Atari Dogs                   Atari 2600 Love
                               $24.95 ~5                    2 colors         $26.95 S3A135             6 color,   $35.95 3a~              17 colors




                                                                                                                                 0




                                                                                                                              ATA(~I




                               Atari Original Screen Loyv tee...             Atari Original Screen Logo tee...    Atari -Original Screen Logo
                               y~8.9~J ~.~                  1n tnlor;        $22.95 g2t~5             17[OICns    ~~~.gr
                                                                                                                       J                  ~ COIOfS




                               Atari Jaguar Controller                       Atari Jaguar Retro Classic           GEEK Atari Denim Logo
                               $25.95 ~e~s~                                  $14.95 Ss~.s~                        $35.95 yi~Ab            to colors




                                <      1                   43     44    45              50        >




                                                                Back To Top ~




https://teechip.com/search/atari/page/45
                        Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 116 of 125

1 /7/19                                      atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Sec+rch Resuh'~tari'




          1,317 Search Results for


      "atari"
             Filter                          Showing 1,317 Items                                                                     Sort: Top Selling ~


          Category
                                                                                                       y _~
          Women


          Men
                                                                                               ~`                                      3;.8
                                                                                                                                              ?'~"
                                                                                                                                       B~
          Youth &Baby
                                                                                                                                      i :~.~.
          Home &Living


          Accessories

                                         +     Atari Jaguar Controller                  Atari 400 Setup                     Atari Adventure 83
          Color
                                               $35.95 sas,~                             522.95 S~c~           ~; ~ .,~<>~   X18.95 S~.as             ~ ,:~~i~~~ti




                                                            ~~

                                                             ~:~,~
                                                           ~.,.
                                                            lt::"` ~ s.
                                                                  ~~~~ -                           ~      ~
                                                           l ~~- ic'



                                                       t




                                               Atari Isle Of Dogs                       Atari Classic Logo                  flayed At~~ri
                                               $24.95 ~~S-a5                 ,~o~s
                                                                           :;,          $22.00 ~s.~                         $35.95 $4-195            ~/co~ors




                                               GEEK Atari Denim Logo                    ATARI JAGUAR RETRO CLASS...         ATARI JAGUAR RETRO CLASS...
                                               $38.95 $44:3y                ~,~.o!o<<   $18.95 X45            ~ c~,i„~~.    $25.99 ~~                9 co~ors


https://teechip.com/search/atari/page/46
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 117 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                            T~~

                                                                                 ~      ~                               ~~




                                played Atari                           Atari Original Screen Logo tee...    Atari Big Logo 1972
                               $19.95 ~5                               $22.95 X95               t7 colors   $23.95 ~;s5                    3 color:




                                                                                                                                  ..w-.



                                                                                                                     ~~
                                           ~J'
                                          J~J.


                                                                                                                    j :
                                                                                                                      ir ,i   ~




                               Atari A00 Setup                         Atari -Original Screen Loflo         Atari Isle Of Dogs
                               $28.95 $33,5          4 ceiors          $35.95 g4.7.9b            5 co~o~s   $22.95 $2Cisg                 t8 eo~ors




                               ATARI ISLE OF DOGS                      I played Atari                       Atari Missile Command
                               $38.95 Saq-A~         7 colors          $22.95 Sz~-e~            is coio.s   $21.99 ~~                     t:~ ~-~,~or~




                                <     1             46     47   48        49      50        >




                                                         Back To Top




https://teechip.com/search/atari/page/46
                       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 118 of 125

1/7/19                                                     atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                 TeeChip
                                        ,.,.Ui _ L_~:r~,


         Home    Search Resutt'atari'



         1,317 Search Results for


         ~~atari"
            Filter                                         Showing 1,317 Items                                                                     Sort: Top Selling ~


         Category


         Women


         Men


         Youth &Baby


         Home &Living


         Accessories

                                                +            Japanese Atari II                    Japanese Atari II                      GEEK Atari Denim Logo
         Color
                                                             $28.95 ~e~               4 colors    $38.95 ~n,as              ~ <<~i~,~s   $28.95 S33A~a             to ccAors




                                                                                                                      t




                                                                                                                                                  ATARI


                                                              played Atari                        Alari Jaguar Controller                Atari Original Screen Logo tee...
                                                             $28.95 ~:s5              1R cC{or5   $16.95 s~~s                            $22.95 $26?~5             ttcolors




                                                             Atari Jaguar Retro Classic           GEEK Ateri Denim Logo                  Retro Atari Gaming Logo
                                                             $35.95 S4k9&                         $39.95 ~-8g               7 colors     $25.95 S~9r96             ~ ~o~or;


https://teechip.com/search/atari/page/47
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 119 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                               Retro Atari Gaming Logo                     RETRO ATARI GAMING LOGO               Atari 2600 love
                               $35.95                    a c~t~~,          $38.95 $aa:s§                         $17.95 52e:s6




                                                                                                                            ~~~
                                                                                                                            ~~~
                                                                                                                            ~~~
                                                                                                                            •1■f1 ~
                                                                                                                            ~~■
                                                                                                                            r 1~ 1~
                                                                                                                            r
                                                                                                                            a Srii
                                                                                                                            .iwr~ err
                                                                                                                          ;air I~ ~~IY~
                                                                                                                       --
                                                                                                                    ~'         ~       ~
                                                                                                                    ~~         r       '~




                               Isle Of Atari Dogs                          Atari Original Screen Logo            Atari Original Screen Loco
                               $24.95 $2ss~                                $17.95 ~as~                           $17.95 gae,s~            » ~~~~o«




                                                         }.': ~;
                                                                ~.
                                                                                    u~ssatco
                                           s~ ~~
                                       ~~~~~°
                                                                                      n ~'
                                                                                    4       r y
                                                         9



                                                         i


                                        ..._




                                played Atari                               Atari Missile Command                 GEEK Atari Denim Loyo
                               $26.95 Sae,s~                               $16.95 ~~               17 ~-~~Inrs   $35.95 $4iS3€            5 colors




                                <      1            46        47     Q8       49     50        >




                                                             Back To Top




https://teechip.com/search/atari/page/47
                       Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 120 of 125

1/7/19                                     atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
         ~TeeChip


         Home 'Search Result "aiari"



         1,316 Search Results for


      "atari"
             Fitter                        Showing 1,316 Items                                                                   Sort: Tap Selling ~


         Category
                                                                                                                                             ,~
                                                                                                                                       e
         Women
                                                                                                                                 ~~~
         Men
                                                               d,                                                                                     .
                                                                                                                                 '`~~~            4
                                                                                                                                l~yr
         Youth &Baby


         Horne &Living


         Accessories

                                       +     Atari 400 Setup                     Atari -Original Screen Logo            Atari Isle Of Dogs
         Color
                                             $28.95 $38.x5          n <,o;nr~    $35.95 54.96             5 color:      $22.95 S24i9~                 is cvlc>is




                                                                                                     ".


                                                                                        ~~~~         1




                                             ATARI ISLE OF DOGS                   played Atari                          Atari Missile Command
                                             $38.95 ~aa-s5          1 colors     $22.95 $~&:~35           1s co~ars     $21.99 $.5:95             16 colors




                                             Japflnese Atari II                  Japanese Atari II                      GEEK Atari Deriim Logo
                                             $28.95 S3as~~          -~ rr,~or>   $38.95 $a4,eb            7 c~ i~,~-.   $28.95 X33-9~a                to co~nr>


https://teechip.com/search/atari/page/48
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 121 of 125

1 /7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                           ~~




                                played Atari                          Atari Jaguar Controller                   ATARI JAGUAR RETRO CLASS...
                               $28.95 $33:5           teco~o,s        $16.95 ~s~s                               $18.95 $.? 135                      7 color.




                                                                                                                                             ...~
                                               w
                                                                                                                    _                R              `~,
                                                                                                                             i:~''
                                                                                                                             t~11E~11~0U1Ar

                                                                                  '•ii- ►'~~ 'wt
                                                                              1   _P,                                                                f.
                                                                                     `      ,¢




                                       ETARI                                        ~ ~                                     ~,


                               GEEK Mari Denim Loco                   Atzari Adventure 83                       Atari adventure 83
                               $35.95 s~u.e~          5 calms         $28.95 53~9~i                t3 co~c~rs   $26.95 S3&Sc~                       t3 colors




                                                                                                                                     _;'".
                                                                                                                                      _                   •r

                                                                                                                            ~~

                                                                                                                        1   ~'
                                           ~~




                               Atari Adventure II3                    Atari Classic Logo                        ATARI ISLE OF DOGS
                               $14.95 ~~              17co~ors        $20.00 ~2~~                  :t ce~or~    $26.95 $34~s                        a colors




                                <      1             46     47   48      49       50          >




                                                          Back To Top ~




https://teechip.com/search/atari/page/48
                        Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 122 of 125

1 /7/19                                    atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home 'Search Result'aEnri`




          1.316 Search Results for


          `~atari"
              Filter                       Showing 1,316 Items                                                                 Sort: Top Selling ~

                                                                                  Trending
          Category


          Women


          Men                                                                                '7~
                                                                                             l         1


          Youth &Baby


          Home &Living


          Accessories

                                       +     Atari 2600 tee shirt                 Japanese Atari II                   Atari Missile Command
          Color
                                             $26.95 sao.s~          n <:~~.~~.5   $16.95 S~e,e~                       $21.99 ~s.e~          ~6 ~~i~,~s




                                                             r~




                                              played Atari                        Atari Isle Of Dogs                  Retro Atari Gaming logo
                                             $26.95 ~s              tt rotnrs     $26.95 $3995             3 colors   $25.95 $,29-45            s eo~ars




                                             Japanese Atari II                    Atari Jaguar Retro Classic          GEEK Agri Denim Logo
                                             $27.95 ~~ag            ~ co~c,rs     $22.95 $2~-s§                       $34.95 $4A:~9~            s co~ors


hops://teechip.com/search/atari/page/49
              Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 123 of 125

1/7/19                        atari Shirts, Hoodies, Posters, Mugs ~ TeeChip




                                                                                                                                 . c~ Y:
                                                                                                                                 s




                                Japanese Atari II                                 Japonese Agri II                      Atari 400 Setup
                               $28.95 ~~                                          $22.95           5                    $22.95 $2696          4 cnlors.




                                                    ~ rs4;~
                                                       -.
                                            -,,=w
                                            ~•~ /''




                                Atari Adventure 83                                Isle Of Atari Dogs
                               $2795 ~s6                       trs~ot~~~          $24.95 S2a,sa




                               Japanese Atari II                                  Isle Of Atari                         Isle Of Atari Dogs
                               $28.95      s~                  a <<,~r;~~.        $42.95 Sa~.s~            io ~,~io~s   $42.95 ;asap         ~o<:<,i~~-;




                                <       1                     46       47    48      49       50       >




                                                                   Back To Top ~




https://teechip.com/search/atari/page/49
                        Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 124 of 125

1 /7/19                                     atari Shirts, Hoodies, Posters, Mugs ~ TeeChip
                  TeeChip


          Home    Search Resutt'atari



          1,316 Search Results for

      "atari"
             Filter                         Showing 1,316 Items                                                                         Sort: Top Selling ~

                                                                                     Trending
          Category


          Women


          Men                                                                                    r

          Youth &Baby


          Home &Living


          Accessories

                                        +     Atari Isle Ot Oogs                      played Atari                            GEEK Atari Denim Logo
          Color
                                              $22.95 S2G.95              n ct,~ors   $42.95 3aa:s~             ~F: ~~~i«~,.   $35.95 sa~,a~             ~ «,i~,~~.




                                                          i~a
                                                          ~~~
                                                          ~~a
                                                          ■~■
                                                          a~~~
                                                         ~~i

                                                   .YiYi ICY fill►
                                                 i ~ ~i
                                                         •~
                                                ~        ~       ~~
                                                ~r       ~         '..~~




                                              Atari Original Screen Logo             GEEK Atari Denim Logo                    Atflri Jaguar Retro Classic
                                              $17.95 ~~e~s               v ~o~~;5    $39.95 $as.~s             i ~ni~~~5      $35.95 $a~:ss




                                              Retro Atari G~+ming Logo               Retro Atari Gaming Logo                  RETRO ATARI GAMING LOGO
                                             $25.95 5~9:9~i              7 COIOr;    $35.95 5495               P ~o~ors       $38.95 Saa-:ar


https://teechip.com/search/atari/page/50
             Case 3:19-cv-00264-JST Document 11 Filed 01/22/19 Page 125 of 125

1/7/19                       atari Shirts, Hoodies, Posters, Mugs ~ TeeChip


                                                                                                                                       ~~R ~'~.


                                                                                                                              ~~j~~  a~
                                                                                                                                 ~fp~.~

                                                                                                                              ~,                            j
                               Isle Of Atari Dogs                         Atari 2600 Love                                played Agri
                               $24.95 ~s:s5                               $17.95 ~,29:e5                                $26.95 33~s6                        ~3 co~or:




                                                                                     ~~~
                                                                                     .s.
                                                                                        ..{
                                                                                      r
                                                                                      ` r
                                                                                      1~~p                                                 ~~E
                                                                                      ~~~
                                                                                      ~~~
                                                                                     a~s
                                                                                                                                 N.R~sn r r,:,t+ua .r....
                                                                                    rY ~~ I~~r
                                                                                         ~ ~                                       n .j'1-'R`
                                                                                         r.. ~
                                                                                         ~           ~
                                                                             /I~`        ~           '~                           A"          ~4




                               Atari Original Screen Loyo                 Atari Original Screen Loco                    Atari Missile Command
                               $17.95 S~as.~                              $17.95 ~e.a~                     i~~:~~io;5   $16.95                              t7 colors




                                                                                         .,:                                   ~ ~~.~
                                                                                          ~~
                                                                                         .~=-                                    ~~,'.
                                                                                           =_
                                                                                                                                 "1
                                                                                    ~.    i     ~                                /,       ~      i

                                                                                                                                 1 ~1~4.~




                                                                                             J:.::: li,,_.: ~.




                               Atari Original Screen Logo tee...          Alari Original Screen Loco tee...             AtAri Isle Of Dogs
                               $28.95 ~339g             tFS colors        $25.95 S2S~f                      7 colors    $28.95 5~~~                         t8 colors




                               <       1              46       47    48      49      50




                                                            Back To Top ~



hops://teechip.com/search/atari/page/50
